Exhibit 10.1

Execution Copy

STOCK PURCHASE AGREEMENT

BY AND AMONG

PURE FISHING HOLDINGS, LLC,

OUTDOOR TECHNOLOGIES CORPORATION,

JARDEN CORPORATION

AND

CERTAIN PARTIES LISTED ON THE SIGNATURE PAGES HERETO

(SOLELY FOR PURPOSES OF SECTION 6.4, 6.7(b) AND ARTICLE VII OF THIS AGREEMENT)

Dated as of April 6, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

ARTICLE I PURCHASE AND SALE OF THE SHARES

   1   

1.1.

   Purchase and Sale of Shares    1   

1.2.

   Purchase Price    1   

1.3.

   Closing    1

ARTICLE II CONSIDERATION AND MANNER OF PAYMENT

   2   

2.1.

   Payments at Closing    2   

2.2.

   Earn-Out    2

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   7   

3.1.

   Organization and Qualification    8   

3.2.

   Authorization; Enforceability    8   

3.3.

   Organizational Documents    8   

3.4.

   Capitalization    8   

3.5.

   Subsidiaries    9   

3.6.

   No Violation    10   

3.7.

   No Governmental Consents    10   

3.8.

   Financial Statements    10   

3.9.

   Absence of Undisclosed Liabilities    11   

3.10.

   Absence of Certain Changes    11   

3.11.

   Taxes    13   

3.12.

   Material Contracts    13   

3.13.

   Real Property    15   

3.14.

   Intellectual Property    18   

3.15.

   Insurance Policies    19   

3.16.

   Litigation    19   

3.17.

   Compliance with Applicable Laws    20   

3.18.

   Regulatory Compliance    20   

3.19.

   Environmental Compliance and Conditions    20   

3.20.

   Employee Benefit Plans; Employees    22   

3.21.

   Labor Matters    23   

3.22.

   Affiliate Transactions    24   

3.23.

   Books and Records    24   

3.24.

   Brokers    24   

3.25.

   Powers of Attorney    24   

3.26.

   Product Warranty    24   

3.27.

   Product Liability    25   

3.28.

   Customers and Suppliers    25   

3.29.

   Indebtedness    25

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

   25   

4.1.

   Authorization; Enforceability    26

 

i



--------------------------------------------------------------------------------

                   Page     

4.2.

   Title to Shares    26     

4.3.

   Litigation    26     

4.4.

   No Violation    26     

4.5.

   Foreign Person    26     

4.6.

   Investment    26     

4.7.

   Brokers    27   ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER    27     

5.1.

   Organization and Qualification    27     

5.2.

   Authorization; Enforceability    27     

5.3.

   Buyer Common Stock    28     

5.4.

   Litigation    28     

5.5.

   No Consents    28     

5.6.

   No Violation    28     

5.7.

   Investment Representation    28     

5.8.

   Brokers    28     

5.9.

   Buyer Warrant, Buyer Note and Buyer Common Stock    29   ARTICLE VI
POST-CLOSING COVENANTS    29     

6.1.

   Tax Covenants    29     

6.2.

   General    30     

6.3.

   Litigation Support    30     

6.4.

   Confidentiality; Noncompetition; Nonsolicitation    31     

6.5.

   Buyer Note    34     

6.6.

   Buyer Warrant    34     

6.7.

   Investment in Buyer Warrant    34     

6.8.

   Directors’ & Officers’ Insurance    35     

6.9.

   Employee Benefits Matters    35     

6.10.

   Excise Tax Claim    35     

6.11.

   Bonus Amount    36   ARTICLE VII INDEMNIFICATION    36     

7.1.

   Survival of the Representations, Warranties and Covenants; Time Limits on
Indemnification Obligations    36     

7.2.

   Survival of Buyer’s Representations and Warranties; Time Limits on
Indemnification Obligations    36     

7.3.

   Indemnification by Seller and the Members Relating to the Company and Seller
   36     

7.4.

   Indemnification by Buyer    37     

7.5.

   Indemnification Procedures    38     

7.6.

   Payment of Claims    39     

7.7.

   Certain Limitations    39

 

ii



--------------------------------------------------------------------------------

          Page

ARTICLE VIII DEFINITIONS

   40

ARTICLE IX MISCELLANEOUS

   52

9.1.  

   Notices, Consents, etc    52

9.2.  

   Severability    54

9.3.  

   Successors; Assignment    54

9.4.  

   Counterparts; Facsimile Signatures    54

9.5.  

   Expenses    54

9.6.  

   Governing Law    55

9.7.  

   Table of Contents and Headings    55

9.8.  

   Entire Agreement    55

9.9.  

   Third Parties    55

9.10.

   Disclosure Generally    55

9.11.

   Interpretive Matters    55

9.12.

   Construction    55

9.13.

   Submission to Jurisdiction    56

9.14.

   Waiver of Jury Trial    56

9.15.

  

Specific Performance

   56

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
April 6, 2007, by and among Pure Fishing Holdings, LLC, an Iowa limited
liability company (“Seller”), Outdoor Technologies Corporation, an Iowa
corporation (the “Company”) and Jarden Corporation, a Delaware corporation
(“Buyer”). Each of the parties named above may be referred to herein as a
“Party” and collectively as the “Parties”. Solely for purposes of Section 6.4,
Section 6.7(b) and Article VII, Whitney and the Whitney Group shall be a party
to this Agreement, and, solely for purposes of Section 6.4, Section 6.7(b) and
Article VII, the Persons listed on the signature pages hereto shall be Parties
to this Agreement (such Persons, together with Whitney, the “Members”).
Capitalized terms used, but not otherwise defined, herein shall have the
meanings set forth in Article VIII below.

RECITALS

A. WHEREAS, Seller owns all of the issued and outstanding shares of capital
stock of the Company, which as of the date hereof consists of 87.68 shares of
Class A voting common stock (“Voting Common”), par value $1.00 per share, and
3,770.13 shares of Class B non-voting common stock (“Non-Voting Common”), par
value $1.00 per share (collectively, the “Shares”); and

B. WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer all of the Shares, pursuant to the terms and subject to the conditions set
forth in this Agreement.

AGREEMENT

In consideration of the foregoing and the respective representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE SHARES

1.1. Purchase and Sale of Shares. Upon the terms and subject to the conditions
of this Agreement, at the Closing, Buyer shall purchase, acquire and accept the
Shares from Seller, and Seller shall sell, convey, assign and transfer the
Shares to Buyer.

1.2. Purchase Price. The aggregate purchase price for the Shares to be purchased
pursuant to Section 1.1 (the “Purchase Price”) shall be an amount equal to the
sum of (A) Four Hundred Million Dollars ($400,000,000), plus (B) the amount of
an Earn-Out (the “Earn-Out”), if any, pursuant to Section 2.2, plus (C) the
Buyer Warrant (as defined below), minus (D) the Outstanding Senior Indebtedness
Amount, and minus (E) the aggregate amount of bonuses payable to the individuals
listed on Schedule 1.2 (the “Bonus Amount”). The Purchase Price shall be paid in
the amount, form and in the manner set forth in Article II.

1.3. Closing. The closing of the purchase and sale of the Shares (the “Closing”)
shall take place at the offices of Kirkland & Ellis LLP, 153 East 53rd Street,
New York, New York 10022, on April 6, 2007 or such other date as Buyer and
Seller mutually agree. The date on which the Closing occurs shall be referred to
in this Agreement as the “Closing Date”.



--------------------------------------------------------------------------------

ARTICLE II

CONSIDERATION AND MANNER OF PAYMENT

2.1. Payments at Closing.

(a) Cash Consideration. On the Closing Date, Buyer shall pay to Seller an
aggregate amount equal to Three Hundred Million Dollars ($300,000,000) minus
(i) the Outstanding Senior Indebtedness Amount and (ii) the Bonus Amount
(collectively, the “Cash Consideration”) of the Purchase Price by wire transfer
of immediately available funds to the bank account(s) specified by Seller in
writing prior to the Closing Date.

(b) Buyer Note. On the Closing Date, Buyer shall authorize the issuance and
deliver to Seller One Hundred Million Dollars ($100,000,000) in aggregate
principal amount of its subordinated note (the “Buyer Note” and together with
the Cash Consideration, the “Closing Purchase Price”) in the form of Exhibit A
attached hereto.

(c) Buyer Warrant. On the Closing Date, Buyer shall authorize the issuance of
and deliver to Seller a warrant which shall provide for the purchase of
2,206,531 shares of Buyer Common Stock (the “Buyer Warrant”) in the form of
Exhibit B attached hereto.

(d) Repayment of Indebtedness. On the Closing Date, Buyer shall repay, or cause
to be repaid by wire transfer of immediately available funds to the bank
account(s) specified by Seller in writing prior to the Closing Date, all of
(i) the Outstanding Revolving Indebtedness Amount and the Outstanding Senior
Indebtedness Amount plus all accrued and unpaid interest thereon to the lenders
party to the Senior Credit Agreement and (ii) the Bonus Amount to the parties
listed on Schedule 1.2. On or prior to the Closing Date, (A) Seller shall obtain
and provide to Buyer, in form and substance satisfactory to Buyer and Seller,
fully executed payoff letters, pay-offs and/or releases, and (B) Buyer shall
provide to Seller evidence of the complete satisfaction in full of all of the
Outstanding Revolving Indebtedness Amount and the Outstanding Senior
Indebtedness Amount plus all accrued and unpaid interest thereon.

2.2. Earn-Out.

(a) Seller shall receive, as additional purchase price the following payments,
if any, determined in accordance with the terms and conditions of this
Section 2.2 (collectively, “Additional Purchase Price Payments”) and the
Business EBITDA Benchmarks set forth below, without duplication (the “Business
EBITDA Benchmarks”):

(i) If the Business EBITDA is greater than or equal to $50,000,000 in any
calendar year following the Closing from and including calendar year 2007 to and
including calendar year 2009, Buyer shall pay to Seller a one time payment of
$25,000,000;

(ii) If the Business EBITDA is greater than or equal to $55,000,000, in any
calendar year following the Closing from and including calendar year 2007 to

 

2



--------------------------------------------------------------------------------

and including calendar year 2009, Buyer shall pay to Seller a one time payment
of an aggregate of $40,000,000, less any amounts previously paid to Seller under
Section 2.2(a)(i);

(iii) If the Business EBITDA is greater than or equal to $59,000,000, in any
calendar year following the Closing from and including calendar year 2007 to and
including calendar year 2009, Buyer shall pay to Seller a one time payment of an
aggregate of $50,000,000, less any amounts previously paid to Seller under
Sections 2.2(a)(i) and (ii); and

(iv) Notwithstanding the foregoing, if the Business EBITDA is less than
$59,000,000 in each calendar year following the Closing from and including
calendar year 2007 to and including calendar year 2009 but is greater than or
equal to $59,000,000 in calendar year 2010, Buyer shall pay to Seller a one time
payment of $10,000,000, less any amounts previously paid to Seller under
Sections 2.2(a)(i), (ii) and (iii) in excess of $40,000,000.

For the avoidance of doubt, the Parties hereby agree that Seller shall be
entitled to receive no more than $50,000,000 under any circumstances under this
Section 2.2. The Business EBITDA Benchmarks may be adjusted pursuant to
Section 2.2(g) and Section 2.2(h)(ii) below.

(b) On or before March 31st of each of 2008, 2009, 2010 and 2011, Buyer shall
(i) provide a statement of the Business EBITDA for the preceding calendar year
derived from Buyer’s audited consolidated Financial Statements, which Buyer’s
audited consolidated Financial Statements shall be prepared in accordance with
GAAP, and Buyer’s calculation of the Additional Purchase Price Payments, if any
(collectively the “Earn-Out Statement”), and (ii) deliver the Earn-Out Statement
to Seller; provided that such statements shall cease to be required following
aggregate Additional Purchase Price Payments of $50,000,000. For up to ninety-
(90) days immediately following Seller’s receipt of an Earn-Out Statement (the
“Receipt Date”), Seller shall be permitted to review the working papers and
Books and Records of the Business and shall be permitted to discuss such matters
with the chief financial officer and other executive officers of Buyer, the
Company and the Company Subsidiaries and with Buyer’s, the Company’s and the
Company Subsidiaries’ accountants for the purpose of confirming the
determination of the applicable calendar year’s Business EBITDA. The
determination of the Business EBITDA and the calculation of any Additional
Purchase Price Payments included in an Earn-Out Statement shall become final and
binding upon the Parties ninety (90) days following Receipt Date, unless Seller
gives written notice of its disagreement (a “Notice of Disagreement Regarding
Additional Purchase Price Payments”) to Buyer prior to such date (the period
commencing on the Receipt Date and ending on the earlier of (i) ninety (90) days
thereafter and (ii) the date a Notice of Disagreement Regarding Additional
Purchase Price Payments is given, the “Earn-Out Review Period”). For up to
fifteen (15) days following delivery of a Notice of Disagreement Regarding
Additional Purchase Price Payments (the “Negotiation Period”), the Parties shall
seek in good faith to resolve in writing any differences which they have with
respect to the matters specified in the Notice of Disagreement Regarding
Additional Purchase Price Payments. Following delivery of a Notice of
Disagreement Regarding Additional Purchase Price Payments, Buyer and its agents
and representatives shall be permitted to review Seller’s and its
representatives’ working papers relating to its calculation of Business EBITDA
and the Earn-Out

 

3



--------------------------------------------------------------------------------

Statement. If Seller and Buyer cannot agree upon the determination of the
Business EBITDA for such calendar year and the amount of any Additional Purchase
Price Payments within the Negotiation Period, the Parties shall submit to the
Arbitrating Accountant for review and resolution all matters (but only such
matters) that remain in dispute and that were included in the Notice of
Disagreement Regarding Additional Purchase Price Payments. The Parties shall
instruct the Arbitrating Accountant to make a final determination of such
calendar year’s Business EBITDA and the Additional Purchase Price Payments
calculation. Such determination shall become final and binding on the Parties on
the date the Arbitrating Accountant delivers its final resolution in writing to
the Parties (which final resolution shall be requested by the Parties to be
delivered not more than forty-five (45) days following submission of such
disputed matters). In rendering its decision, the Arbitrating Accountant shall
apportion its fees and expenses in connection with the Business EBITDA dispute,
based on its views as to the relative merits of the positions of each Party in
the Business EBITDA dispute in the manner described in the following sentence;
provided, however, that Seller shall advance half, and Buyer shall advance the
other half, of any retainer fee or deposit required by the Arbitrating
Accountant in advance of a final resolution, subject to reapportionment by the
Arbitrating Accountant of its fees and expenses as aforesaid. For example, if
the final determination reflected a 60-40 compromise of the Parties’ claims, the
Arbitrating Accountant would allocate expenses 40% to the Party whose claims
determined to be 60% successful and 60% to the Party whose claim was determined
to be 40% successful. All determinations of the Arbitrating Accountant,
including any revisions made to the calculation of Business EBITDA for any year
in the Earn-Out Statements and the Arbitrating Accountant’s apportionment of
expenses as between Seller and Buyer, shall be final and binding on the Parties
hereto, and neither Seller nor Buyer shall have the right to appeal such
determinations. Seller and Buyer agree to cooperate in good faith with each
other and with the Arbitrating Accountant in order to facilitate the receipt of
the final determinations of the Arbitrating Accountant.

(c) Within five (5) Business Days after the delivery of the Earn-Out Statement,
Buyer shall pay to Seller the amount of the Additional Purchase Price Payments,
if any, shown to be due on the Earn-Out Statement (an “Undisputed Amount”), by
wire transfer of immediately available funds to an account designated by Seller
in writing. In the event a Notice of Disagreement Regarding Additional Purchase
Price Payments is given or the Arbitrating Accountant determines that Additional
Purchase Price Payments are due to Seller, Buyer will pay to Seller the
difference between the final and binding Additional Purchase Price Payments and
the Undisputed Amount, if any, that has previously been paid to Seller (plus
interest at a rate of (i) 8% per annum on such amount from the date that is five
(5) Business Days after the end of the Earn-Out Review Period through the end of
the Negotiation Period and (ii) 10% per annum following the expiration of the
Negotiation Period through the date that such payment is made by Buyer to
Seller) within three (3) Business Days after the date the calculation of the
Additional Purchase Price Payments becomes final and binding on the Parties, by
wire transfer of immediately available funds to the account(s) designated in
writing by Seller. Any payments to Seller which are not made by Buyer within the
time periods required by this Section 2.2(c) shall bear interest at a rate of
(A) 20% per annum, or, if such amount is not permissible under applicable Law,
(B) the maximum lawful interest rate, if any, that at any time or from time to
time may be contracted for, charged, or received under the Laws which are
presently in effect or, to the extent allowed by law, under such applicable Laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable Laws now allow.

 

4



--------------------------------------------------------------------------------

(d) During the Earn-Out Period, Buyer shall cause the Company, the Company
Subsidiaries and the Business to be operated and managed in a manner consistent
with reasonable business practices and in accordance with the principles and
agreements set forth on Annex I hereto and incorporated herein by reference.

(e) Buyer will furnish Seller with reasonable promptness:

(i) promptly after becoming available, and in any event within forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year, the consolidated balance sheets of the Company and the Company
Subsidiaries as at the end of such fiscal quarter and the related statement of
income and statement of cash flows of the Company and the Company Subsidiaries
for such fiscal quarter and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter, setting forth in each
case in comparative form the corresponding figures (A) for the corresponding
periods of the previous fiscal year (B) contained in the annual budget for such
fiscal quarter;

(ii) promptly after becoming available, and in any event within ninety (90) days
after the end of each fiscal year, the consolidated balance sheets of the
Company and the Company Subsidiaries as at the end of such fiscal year and the
related statement of income and statement of cash flows of the Company and the
Company Subsidiaries for such fiscal year, setting forth in each case in
comparative form the corresponding figures (A) for the previous fiscal year, in
each case (except for the pre-acquisition periods) derived from the Buyer’s
audited consolidated Financial Statements, which Buyer’s audited consolidated
Financial Statements shall be prepared in accordance with GAAP, certified by an
independent certified public accounting firm and (B) contained in the annual
budget for such fiscal year;

(iii) and in any event no later than five (5) Business Days after discovery of
any breach or other noncompliance by Buyer, the Company or any Company
Subsidiary (the “Buyer Group”) of any covenant or obligation contained in
Section 2.2(f) below, written notice of such event, which shall include a
reasonable description thereof and Buyer’s proposed response or course of action
to be taken with respect thereto;

(iv) and in no event less than ten (10) Business Days prior notice, written
notice of a Change of Control; provided that Seller agrees to sign
confidentiality agreements on commercial terms that are reasonably acceptable to
Buyer;

(v) promptly after being submitted to its lenders, any management discussion and
analysis section included in any communications, financial reports or materials
provided by Buyer to its lenders that relate primarily to the Company or any
Company Subsidiary; and

 

5



--------------------------------------------------------------------------------

(vi) within ten (10) days following the presentation of the annual budget
presented to the board of directors of Buyer, but in any event no later than
December 31 of each year, the annual budget of the Company and the Company
Subsidiaries (including a breakdown of such annual budget on a quarterly basis
when available), including any written commentary thereon and any subsequent
revisions or amendments thereto promptly upon approval thereof, redacted to
remove such items and information that do not relate primarily to the Company or
any Company Subsidiary.

(f) From and after the Closing until such time as no further Additional Purchase
Price Payments are capable of being earned by Seller under this Section 2.2,
none of the Company and the Company Subsidiaries shall, and Buyer shall not
cause or allow any of the Company and the Company Subsidiaries to, take (or
agree to take) any of the actions enumerated below without obtaining the prior
written consent of Seller:

(i) effect a Change of Control or enter into any transaction that would result
in a Change of Control unless the requirements in Section 2.2(h)(i) are met;

(ii) enter into, modify or amend any transaction, agreement or other arrangement
by the Company or the Company Subsidiaries, on the one hand, with Buyer or any
of its Affiliates, on the other hand, other than (A) on an arms-length basis or
(B) on terms that are more favorable to the Company and the Company Subsidiaries
than those that would be obtained on an arms-length basis; or

(iii) pursue any business opportunity that is not reasonably related to the
operation of the Business.

(g) From and after the Closing until such time as no further Additional Purchase
Price Payments are capable of being earned by Seller under this Section 2.2, if
the Buyer or any Affiliate of Buyer intends to acquire by merger,
recapitalization, consolidation, stock purchase, asset purchase or otherwise (an
“Acquisition”) a Related Business, Buyer shall give Seller ten (10) Business
Days advance written notice prior to completing transaction (“Related Business
Notice”), which notice shall include specific information as to the financial
condition and operations of such Related Business; provided that if Buyer or
such Buyer Affiliate is prohibited from providing advance notice of pursuit of
such Related Business due to confidentiality requirements, then Buyer or such
Affiliate of Buyer shall provide notice as soon as is reasonably practicable and
in any case upon acquisition or commencement of such Related Business. Seller
shall have twenty (20) Business Days following receipt of the Related Business
Notice (the “Review Period”) to review all of the information related to the
Related Business, and Buyer shall provide to Seller any additional information
reasonably requested by Seller promptly following such requests in order for
Seller to complete its review of the Related Business. Prior to the expiration
of the Review Period, Seller shall notify (such notice, an “Election Notice”)
Buyer if Seller wishes to discuss transferring the Related Business to the
Company or any Company Subsidiary. If Seller elects to discuss transfer of the
Related Business to the Company or any Company Subsidiary, then Buyer and Seller
shall negotiate in good faith the terms of such transfer within thirty (30) days
thereafter (the “Transfer Period”). If Buyer and Seller agree on the terms and
conditions of such transfer, then (A) the Related Business shall be transferred
to

 

6



--------------------------------------------------------------------------------

the Company or the applicable Company Subsidiary (B) the Business EBITDA
Benchmarks shall be adjusted as mutually agreed by Seller and Buyer, (C) any
income earned as a result of the operation of such Related Business shall be
included in Net Income for purposes of calculating Business EBITDA and (D) any
expense of such Related Business shall be included in the calculation of
Business EBITDA, excluding all costs and expenses associated with the
acquisition of such Related Business and any attorneys’, accountants’ and other
professional fees relating to such acquisition. If Seller does not deliver an
Election Notice, decides it does not want the Related Business to be transferred
to the Company or any Company Subsidiary, or, if Seller and Buyer do not reach
agreement on the terms of the transfer during the Transfer Period, then (X) such
Related Business shall be considered an “Excluded Acquisition” and shall be held
separately from the Business of the Company and the Company Subsidiaries,
(Y) any income earned as a result of the operation of such Related Business
shall be excluded from Net Income for purposes of calculating Business EBITDA
and (Z) any expense of such Related Business shall be excluded in the
calculation of Business EBITDA, including all costs and expenses associated with
the acquisition of such Excluded Acquisition and any attorneys’, accountants’
and other professional fees relating to such acquisition.

(h)    (i) Upon the occurrence of a Change of Control during the Earn-Out
Period, Seller shall receive the maximum amount of the Additional Purchase Price
Payments that Seller would be capable of earning hereunder had such Change of
Control not been completed regardless of whether the Business EBITDA Benchmarks
have been met.

(ii) If during the Earn-Out Period Buyer or any of its Affiliates causes the
Company or any Company Subsidiary to dispose of any material assets or
discontinue any material business lines of the Company or any Company
Subsidiary, the Parties hereto agree that the Business EBITDA Benchmarks shall
be reduced by the same percentage as the gross profits that the assets so
disposed or the business lines so discontinued (as applicable) contributed to
the calculation of gross profit for the prior twelve (12) months from the period
ending as of the date of such disposal or discontinuance.

(i) The Parties acknowledge and agree that the right to receive the Additional
Purchase Price Payments represents additional consideration and not a royalty
payment. The Parties agree to file Tax Returns that are consistent with the
characterization of the Additional Purchase Price Payments as additional
consideration and not a royalty payment to the extent consistent with applicable
Law.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

The Company represents and warrants to Buyer that the statements contained in
this Article III are correct and complete as of the date of this Agreement,
except as set forth in the disclosure schedule delivered by the Company to Buyer
on the date hereof (the “Disclosure

 

7



--------------------------------------------------------------------------------

Schedule”). The disclosures set forth in the Disclosure Schedule constitute
exceptions to the representations or warranties to which such disclosures
correspond; provided, however, that any information in the Disclosure Schedule
under any section number shall be deemed to be disclosed and incorporated in any
other section of the Agreement where, and to the extent that, it is readily
apparent on its face that such disclosure would be appropriate. The Disclosure
Schedule will be arranged in paragraphs corresponding to the Sections contained
in this Article III.

3.1. Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Iowa. Schedule 3.1 sets forth a complete and accurate list of each Company
Subsidiary. Each Significant Company Subsidiary is a corporation or limited
liability company duly organized and validly existing under the Laws of the
State or foreign jurisdiction of its incorporation or formation, as applicable.
Each Significant Company Subsidiary is in good standing (or equivalent in the
case of a foreign Significant Company Subsidiary) under the Laws of the State of
its incorporation or formation, as applicable. Each of the Company and the
Significant Company Subsidiaries has the requisite corporate or limited
liability company power and authority to carry on its business as it is now
being conducted. Each of the Company and each of the Significant Company
Subsidiaries is duly qualified to conduct business as a foreign entity and is in
good standing under the Laws of the jurisdictions listed on Schedule 3.1, which
are all of the jurisdictions where the nature of its business or the ownership
or leasing of its property requires such qualification. Neither the Company nor
any Significant Company Subsidiary is in default under or in violation of any
provision of its Organizational Documents.

3.2. Authorization; Enforceability. The Company has the requisite corporate
power and authority to execute and deliver this Agreement and the Other
Agreements to which it is a party, to perform its obligations under this
Agreement and the Other Agreements to which it is a party, and to consummate the
transactions contemplated by this Agreement and the Other Agreements to which it
is a party. This Agreement has been duly executed and delivered by the Company,
and the Other Agreements to which the Company is a party will be duly executed
and delivered by the Company at the Closing, and, assuming the due
authorization, execution and delivery in each case by the other Parties hereto
and thereto, will constitute, upon such execution and delivery in each case
thereof, legal, valid and binding obligations of the Company, enforceable in
accordance with their terms and conditions, except as such enforceability may be
limited by the General Enforceability Exceptions.

3.3. Organizational Documents. The Company has delivered to Buyer copies of the
Company’s and the Company Subsidiaries’ respective Organizational Documents, and
all such copies are complete and correct, in all material respects.

3.4. Capitalization. The entire authorized capital stock of the Company consists
of 200,000 shares of Voting Common, 5,000,000 shares of Non-Voting Common and
150,000 shares of preferred stock, par value $100.00 per share shares. As of the
Closing Date, 87.68 shares of Voting Common are issued and outstanding and 12.32
shares of Voting Common are held in treasury and 3770.13 shares of Non-Voting
Common are issued and outstanding and no shares of Non-Voting Common are held in
treasury. There are no preferred shares issued and outstanding. All of the
issued and outstanding Shares have been duly authorized, are validly

 

8



--------------------------------------------------------------------------------

issued, fully paid, and non-assessable, and are held of record by Seller, free
and clear of any restrictions on transfer (other than restrictions under the
Securities Act and state securities laws), Taxes, Liens, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands. As of
the date hereof, the Shares are the only outstanding shares of capital stock of
the Company. Except as described on Schedule 3.4, there are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require
the Company to sell, transfer, or otherwise dispose of any capital stock of any
of the Company Subsidiaries. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or similar rights with
respect to the Company. There are no voting trusts, proxies, or other agreements
or understandings with respect to the voting of any Equity Securities of any
Company Subsidiary. The Company does not control directly or indirectly and has
no direct or indirect equity participation in any corporation, partnership,
trust, or other business association that is not a Company Subsidiary. Except
for the Subsidiaries set forth on Schedule 3.5, the Company does not own or have
any right or obligation to acquire, directly or indirectly, any outstanding
capital stock of, or other Equity Securities in, any Person.

3.5. Subsidiaries. Schedule 3.5 sets forth a complete list of the direct and
indirect Subsidiaries of the Company (each a “Company Subsidiary” and,
collectively the “Company Subsidiaries”) including: (i) its name, (ii) its form
of organization, (iii) the number of authorized shares or membership units for
each class of Equity Securities, (iv) the number of issued and outstanding
shares or membership units of each class of its Equity Securities, the names of
the holders thereof, and the number of shares or membership units held by each
such holder and (v) the number of shares of its Equity Securities held in
treasury. All of the issued and outstanding Equity Securities, as applicable, of
each Company Subsidiary have been duly authorized and are validly issued, fully
paid, and non-assessable. The Company or one or more of its Company Subsidiaries
hold of record and own beneficially all of the outstanding Equity Securities of
each Company Subsidiary, free and clear of any restrictions on transfer (other
than restrictions under the Securities Act and any other similar foreign, state
or provincial securities Law), Taxes, Liens, options, warrants, purchase rights,
contracts, commitments, equities, claims, and demands. There are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other contracts or commitments that could
require any of the Company Subsidiaries to sell, transfer, or otherwise dispose
of any Equity Securities of any of the Company Subsidiaries or that could
require any of the Company Subsidiaries to issue, sell, or otherwise cause to
become outstanding any of its own capital stock. There are no outstanding stock
appreciation, phantom stock, profit participation, or similar rights with
respect to any of the Company Subsidiaries. There are no voting trusts, proxies,
or other agreements or understandings with respect to the voting of any Equity
Securities of any of the Company Subsidiaries. No Company Subsidiary controls
directly or indirectly or has any direct or indirect equity participation in any
corporation, partnership, trust, or other business association that is not a
Company Subsidiary or the Company. Except for the Company Subsidiaries set forth
on Schedule 3.5, no Company Subsidiary owns or has any right or obligation to
acquire, directly or indirectly, any of the Company or the Company’s outstanding
Equity Securities in any Person. Seller has delivered all stock certificates or
other equivalent indicia of ownership of the Company Subsidiaries in its
possession.

 

9



--------------------------------------------------------------------------------

3.6. No Violation. Except as set forth on Schedule 3.6 and subject to the
receipt of the approvals and to the filing of notices as contemplated by
Section 3.7, neither the execution and delivery of this Agreement or the Other
Agreements to which the Company is a party, nor the performance by the Company
of the transactions contemplated hereby or thereby, will (a) constitute a
default under the Organizational Documents of the Company or any Company
Subsidiary, (b) result in a material default, give rise to any right of
termination, cancellation or acceleration, or require any Consent (collectively,
the “Third Party Consents”) under any of the terms, conditions or provisions of
any Material Contract or Lease to which the Company or any Company Subsidiary is
a party or by which any of its assets are subject, or (c) conflict with or
violate any Laws applicable to the Company or any Company Subsidiary or by which
any of their properties are bound or any of the Material Licenses and Permits
held by the Company or any Company Subsidiary.

3.7. No Governmental Consents. Except for (a) the filing with the Federal Trade
Commission (the “FTC”) and the Antitrust Division of the United States
Department of Justice of a premerger notification and report form as required by
the HSR Act and other equivalent filings in foreign jurisdictions, (b) Consents
required pursuant to the Material Licenses and Permits held by the Company or
any Company Subsidiary and listed on Schedule 3.7, and (c) any other filings
listed on Schedule 3.7, no material Consent of, permit or exemption from, or
declaration, filing or registration with, any Governmental Authority is required
to be made or obtained by the Company or any Company Subsidiary in connection
with the execution, delivery and performance by the Company of this Agreement
and the Other Agreements to which the Company or any Company Subsidiary is a
party and the consummation of the transactions contemplated hereby and thereby,
which, if not made or obtained, would result in a violation of any Law or any
Liability to the Company or any Company Subsidiary or which would prohibit the
consummation of the transactions contemplated hereby and thereby (collectively,
the “Governmental Consents”).

3.8. Financial Statements.

(a) The Company has delivered to Buyer copies of the audited consolidated
balance sheet of Pure Fishing, Inc. and each other Company Subsidiary as at
December 31, 2006, 2005 and 2004, and the related audited statement of income
and changes in shareholders’ equity and audited statement of cash flows for the
fiscal years ended December 31, 2006, 2005 and 2004 and (collectively, the
“Audited Financial Statements”). The Company has also made available the
unaudited consolidating schedules supporting the Audited Financial Statements.

(b) The Company has delivered to Buyer and attached hereto as Schedule 3.8 are
copies of the unaudited consolidated and consolidating balance sheet of Pure
Fishing, Inc. and the other Company Subsidiaries as at February 24, 2007 (the
“Latest Balance Sheet”), and the related unaudited statement of income and
changes in shareholders’ equity and unaudited statement of cash flows for the
two-month period ended February 24, 2007 (collectively, the “Interim Financial
Statements” and together with the Audited Financial Statements, the “Financial
Statements”).

(c) The Financial Statements (including the notes thereto) have been based upon
the information contained in the Books and Records and fairly present, in all
material respects,

 

10



--------------------------------------------------------------------------------

the financial condition of Pure Fishing, Inc. and the other Company
Subsidiaries, as of the dates thereof, and the results of operations of the
Company and Company Subsidiaries, for the periods related thereto, in accordance
with GAAP, consistently applied.

(d) Except for the joint ventures listed on Schedule 3.12, the Company has no
operations other than holding the stock of Pure Fishing, Inc., and the Company
has no Liabilities.

3.9. Absence of Undisclosed Liabilities. Except as set forth on Schedule 3.9, to
the Knowledge of the Company, neither the Company nor any Company Subsidiary has
any material Liability, except for (i) Liabilities set forth on the face of the
Latest Balance Sheet (or described in any notes to the Audited Financial
Statements) and (ii) Liabilities that have arisen after the date of the Latest
Balance Sheet in the Ordinary Course of Business.

3.10. Absence of Certain Changes. Since January 1, 2007, the Company and the
Significant Company Subsidiaries have conducted the Business in the Ordinary
Course of Business. Since January 1, 2007, there has been no Material Adverse
Effect, nor has any event occurred that could reasonably be expected to have a
Material Adverse Effect, on the Business. Except as set forth on Schedule 3.10
and except as required by this Agreement, since January 1, 2007, there has not
been, nor has the Company or any Significant Company Subsidiary (or with respect
to the items set forth in Subsections (a), (d), (e), (f), (h), (i), (l), and
(o) with respect to the Indicated Subsidiares) committed to, any:

(a) material borrowings or indebtedness, other than borrowings or indebtedness
incurred in the Ordinary Course of Business;

(b) Lien on its properties or assets, other than Permitted Liens;

(c) sale, assignment, transfer, lease or license (other than licenses to
customers in the Ordinary Course of Business consistent with past practice) of
any material Intellectual Property owned or licensed by the Company or any
Significant Company Subsidiaries or abandonment or lapse of any rights in any
material Intellectual Property owned or licensed by the Company or any
Significant Company Subsidiaries;

(d) incident of damage, destruction or loss of any property owned by it or used
in the operation of the Business, whether or not covered by insurance, having a
replacement cost or fair market value in excess of $500,000;

(e) voluntary or involuntary sale, transfer, surrender, abandonment, waiver,
acceleration, modification, release or other disposition of any kind of any
right, power, claim, debt, asset or property (having a replacement cost or fair
market value in excess of $500,000 in the aggregate), except with respect to
Intellectual Property (which is the subject of Section 3.10(c)) or the sale of
investments in the Ordinary Course of Business;

(f) material loan, guarantee or advance to Seller, any Affiliates of Seller or
any employees of the Company or any Significant Company Subsidiary, other than
loans, guarantees or advances to be incurred in the Ordinary Course of Business;

 

11



--------------------------------------------------------------------------------

(g) capital expenditures in excess of the amounts set forth for fiscal year 2007
for capital expenditures in the Company’s capital operating budget;

(h) declaration, setting aside, or payment of any dividend or other distribution
in respect of equity interests or any direct or indirect redemption, purchase,
or other acquisition of such equity interest, or the payment of principal or
interest on any note, bond, debt instrument or debt to any Affiliate of the
Company or any Significant Company Subsidiary;

(i) issuance, sale or other disposition of any notes, bonds, or other debt
securities or any Equity Securities including capital stock of the Company or
any Significant Company Subsidiary, or securities convertible into, or
exchangeable for, any Equity Securities or guaranty of any indebtedness for
borrowed money or capitalized lease obligations either involving more than
$25,000 singly or $250,000 in the aggregate;

(j) cancellation, delay, postponement, waiver or release of any material debts,
rights or claims, except with respect to Intellectual Property (which is the
subject of Section 3.10(c)) or in the Ordinary Course of Business consistent
with past practice;

(k) change in accounting principles, methods or practices (including any change
in depreciation or amortization policies or rates) utilized by the Company or
any Significant Company Subsidiary;

(l) change in cash management practices or policies (including the timing of
collection of receivables and payment of payables and other current liabilities)
or change in the maintenance of the Books and Records other than in the Ordinary
Course of Business;

(m) increase in any manner of compensation of any director or employee of the
Company or any Significant Company Subsidiary with a base salary of $100,000 or
more per year, other than pursuant to requirements of pre-existing Contracts;

(n) any agreement, contract, lease, or license (or series of related agreements,
contracts, leases, and licenses) outside the Ordinary Course of Business, except
licenses of Intellectual Property (which is the subject of Section 3.10(c));

(o) capital investment in, any loan to, or any material acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans, and acquisitions) outside the Ordinary Course of Business;

(p) any employment contract or collective bargaining agreement, written or oral,
or modification of the terms of any existing such contract or agreement;

(q) any other change in employment terms for any of its or their directors,
officers, and employees outside the Ordinary Course of Business;

(r) any charitable or other capital contribution (or pledge relating thereto)
outside the Ordinary Course of Business; or

 

12



--------------------------------------------------------------------------------

(s) disclosure of any material Confidential Information other than in the
Ordinary Course of Business or pursuant to a written non-disclosure or similar
agreement protecting such information.

3.11. Taxes. Except as set forth on Schedule 3.10(a):

(a) The Company and each Significant Company Subsidiary has timely filed all Tax
Returns required to be filed by it through the date hereof. Such Tax Returns are
true, complete and correct in all material respects. The Company and each
Significant Company Subsidiary has timely paid and discharged all material Taxes
due (whether or not shown as due on any Tax Returns). The Company and each
Significant Company Subsidiary has withheld, collected and paid over to the
appropriate Taxing Authority, or is properly holding for such payment, all
material Taxes required by Law to be withheld or collected. Neither the Company
nor any Significant Company Subsidiary currently is the beneficiary of any
extension of time within which to file any Tax Return. No claim has ever been
made by an authority in a jurisdiction where the Company or Significant Company
Subsidiary does not file Tax Returns that the Company or any Significant Company
Subsidiary is or may be subject to taxation by that jurisdiction. There are no
Liens for Taxes (other than Taxes not yet due and payable) upon any of the
assets of the Company or any Significant Company Subsidiary.

(b) Neither the Company nor any Significant Company Subsidiary is a party to any
Tax indemnity, allocation or sharing agreement.

(c) Since June 18, 2003, and except for any group of which the Company is the
common parent, neither the Company nor any Significant Company Subsidiary is (or
was) a member of an affiliated group within the meaning of Section 1504(a) of
the Code (or any similar group defined under a similar provision of state,
local, or foreign Law) filing a consolidated federal income Tax Return or has
any liability (including joint and several liability) for the Taxes of any
Person (other than the Company and any Significant Company Subsidiary) under
Treasury Regulation Section 1.1502-6 (or any analogous or similar provision of
Law) as a transferee or successor, by contract or otherwise.

(d) Neither the Company nor any Significant Company Subsidiary has been notified
in writing that it is currently under audit by any Taxing Authority or that any
Taxing Authority intends to conduct such an audit, and no action, suit,
investigation, claim or assessment is pending or, to the Knowledge of the
Company, proposed with respect to any alleged deficiency in Taxes. Neither the
Company nor any Significant Company Subsidiary has waived any statute of
limitations in respect of any Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.

(e) Neither the Company nor any Significant Company Subsidiary is a party to any
agreement, contract, arrangement or plan that has resulted or could result,
separately or in the aggregate, in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code (or any corresponding provision
of state, local or foreign Tax law).

3.12. Material Contracts. Except as listed or described on Schedule 3.12, as of
the date hereof, neither the Company nor any Significant Company Subsidiary is a
party to or bound by any Contract in effect on the date hereof of a type
described below (such Contracts that are required to be listed on Schedule 3.12
are herein referred to as “Material Contracts”):

 

13



--------------------------------------------------------------------------------

(a) any consulting agreement or employment agreement that provides for base
salary exceeding $100,000 per year and which cannot be terminated by the Company
without penalty on notice of thirty (30) days or less, any collective bargaining
arrangement with any labor union and any such agreements currently in
negotiation or proposed;

(b) any Contract for capital expenditures or the acquisition of fixed assets
outside the Ordinary Course of Business;

(c) any Contract for the purchase, lease, maintenance or acquisition, or the
sale or furnishing of, materials, supplies, merchandise, equipment, parts or
other property or services requiring remaining aggregate future payments in
excess of $500,000, other than purchase orders entered into in the Ordinary
Course of Business;

(d) any Contract that restricts the right of the Company or any Significant
Company Subsidiary to engage in any line of business, compete with any Person or
sell any product;

(e) any Contract relating to the acquisition or disposition of any business or
real property;

(f) any Contract relating to the borrowing of money, or the guaranty of another
Person’s borrowing of money or other obligation, including all notes, mortgages,
indentures and other obligations, guarantees of performance, agreements and
instruments for or relating to any lending or borrowing;

(g) any Contract under which the execution and delivery of this Agreement or the
Other Agreements by the Company may cause a material default, give rise to any
right of termination, cancellation or acceleration, or require any Consent;

(h) any Contract granting any Person a Lien on all or any part of the tangible
or intangible material assets of the Company or any Significant Company
Subsidiary, other than Liens that will be released at or prior to the Closing;

(i) any Contract or group of related Contracts with Seller, a Significant
Company Subsidiary or an Affiliate or group of Affiliates, the performance of
which provides for the expenditure of more than $250,000 annually or more than
$500,000 in the aggregate;

(j) any agreement concerning a partnership or joint venture or similar agreement
involving a sharing of profits, losses, costs or liabilities by the Company or
any Significant Company Subsidiary with any other Person other than such
agreements entered into in the Ordinary Course of Business and each contract
relating to any loans or advances to, or investment in, any Person not related
to Indebtedness;

 

14



--------------------------------------------------------------------------------

(k) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan or arrangement for the benefit
of its current or former directors, officers, and employees;

(l) any agreement under which the consequences of a default or termination could
have a Material Adverse Effect;

(m) any settlement, conciliation or similar agreement, the performance of which
will involve payment after the Closing Date of consideration in excess of
$250,000;

(n) any agreement under which it has granted any Person any registration rights
(including demand and piggyback registration rights); or

(o) any other agreement which is material to the Business.

The Company has delivered to Buyer a correct and complete copy of each written
Material Contract (as amended to date). With respect to each agreement: (i) to
the Knowledge of the Company, each Material Contract and IP License is valid,
binding, in full force and effect, and enforceable by the Company or a
Significant Company Subsidiary in accordance with its terms, except as such
enforceability may be limited by the General Enforceability Exceptions, and is
not subject to any claims, charges, set-offs or defenses; (ii) none of the
Company or any Significant Company Subsidiary is (and, to the Knowledge of the
Company, no other party is) in material breach or default under any of the
Material Contracts or IP Licenses, nor has any event occurred which with the
giving of notice or the passage of time or both would constitute a material
breach or default or permit termination, modification or acceleration thereunder
by the Company or any Significant Company Subsidiary or, to the Knowledge of the
Company, any other party thereto; (iii) none of the Company or any Significant
Company Subsidiary has (and, to the Knowledge of the Company, no other party
has) waived any rights under any of the Material Contracts or IP Licenses or
modified any terms thereof; (iv) to the Knowledge of the Company with respect to
any third party, no other party to any Material Contract or IP License is in
breach or default in any respect thereunder, nor has any event occurred which
with the giving of notice or the passage of time or both would constitute a
default by such other party thereunder; and (v) no party has repudiated in
writing any provisions of any Material Contract or IP License.

3.13. Real Property.

(a) Schedule 3.13(a) sets forth the address of each parcel of Owned Real
Property and the name of the holder of the fee interest therein. With respect to
each parcel of Owned Real Property:

(i) the Company or a Significant Company Subsidiary has good and marketable fee
simple title thereto, in each case free and clear of all Liens, except Real
Property Permitted Liens;

(ii) except as set forth in Schedule 3.13(a) neither the Company nor a
Significant Company Subsidiary has leased or otherwise granted to any Person the
right to use or occupy such Owned Real Property or any portion thereof;

 

15



--------------------------------------------------------------------------------

(iii) to the Knowledge of the Company, except as set forth in Schedule 3.13(a),
there are no outstanding options, rights of first offer or rights of first
refusal to purchase such Owned Real Property or any portion thereof or interest
therein; and

(iv) to the Knowledge of the Company, the Company has delivered to Buyer
complete copies of all title reports, title policies, property surveys and other
title related documents in its possession with respect to each parcel of Owned
Real Property, together with copies of all title exception documents noted
therein.

(b) Schedule 3.13(b) sets forth (a) the address of each parcel of Leased Real
Property, (b) if only a portion of such real property is demised under a Lease,
the square footage and floor/unit/suite leased thereunder, and (c) the date and
name of the parties to such Lease document. Except as set forth in
Schedule 3.13(b), with respect to each of the Leases:

(i) the Company or a Significant Company Subsidiary has delivered to Buyer a
true, correct and complete copy of each Lease document, including the original
Lease, any and all amendments, extensions, modifications and supplements
thereto, any and all guarantees, and in the case of any oral Lease, a written
summary of the material terms of such Lease;

(ii) each Lease is legal, valid, binding and enforceable against the Company or
a Significant Company Subsidiary (subject to General Enforceability Exceptions),
as tenant thereunder, and is in full force and effect;

(iii) the consummation of the transactions contemplated by this Agreement do not
require the consent of the landlord, landlord’s lender or any other Person
(except and only to the extent that a Third Party Consent with respect to such
Lease is set forth on Schedule 3.6), will not result in a breach of or default
under such Lease, and will not otherwise cause such Lease to cease to be legal,
valid, binding, enforceable (subject to General Enforceability Exceptions) and
in full force and effect on identical terms following the Closing except where
the failure to obtain such consent pursuant to this Section 3.13(b)(iii) would
not have a Material Adverse Effect;

(iv) the Company or a Significant Company Subsidiary is in quiet, exclusive and
peaceful possession of the Leased Real Property under each such Lease and such
exclusive possession and quiet enjoyment of the Leased Real Property under such
Lease has not been disturbed and is not currently being disturbed;

(v) neither the Company nor a Significant Company Subsidiary, nor any other
party to the Lease, is in breach of or default under such Lease, and no event
has occurred or circumstance exists that, with the delivery of notice, the
passage of time or both, would constitute such a breach or default, or permit
the termination, modification or acceleration of rent under such Lease;

 

16



--------------------------------------------------------------------------------

(vi) to the Knowledge of the Company, no security deposit or portion thereof
deposited with respect to such Lease has been applied in respect of a breach of
or default under such Lease that has not been redeposited in full;

(vii) to the Knowledge of the Company, neither the Company nor a Significant
Company Subsidiary owes, or will owe in the future, any brokerage commissions or
finder’s fees with respect to such Lease;

(viii) the other party to such Lease is not an Affiliate of, and otherwise does
not have any economic interest in, the Company or a Significant Company
Subsidiary;

(ix) neither the Company nor a Significant Company Subsidiary has subleased or
otherwise granted to any Person the right to use or occupy such Leased Real
Property or any portion thereof; and

(x) neither the Company nor a Significant Company Subsidiary has collaterally
assigned or granted any other Lien in such Lease or any interest therein.

(c) The Owned Real Property identified in Schedule 3.13(b) and the Leased Real
Property identified in Schedule 3.13(b) (collectively, the “Real Property”)
comprise all of the real property used in, or otherwise related to, the
operation of the Business by the Company or a Significant Company Subsidiary;
except as set forth on Schedule 3.14(a) or Schedule 3.14(b), as applicable, and
except for this Agreement, neither the Company nor any of the Significant
Company Subsidiaries is a party to any agreement or option to sell or dispose of
any portion of the Real Property or any interest therein; and neither the
Company nor any of the Significant Company Subsidiaries owns or holds any
interest in any parcel of real property other than the Real Property.

(d) All buildings, structures, fixtures, building systems and equipment, are
(i) free from material defects (patent and latent), (ii) have been maintained in
accordance with normal industry practice, (iii) are in good operating condition
and repair (subject to normal wear and tear) and (iv) constitute all the assets
necessary for the operation of the Business.

(e) To the Knowledge of the Company, (i) there is no condemnation, expropriation
or other proceeding in eminent domain, pending or Threatened, or any notice
thereof, affecting any parcel of Real Property or any portion thereof or
interest therein that would have a Material Adverse Effect, and (ii) there is no
injunction, decree, order, writ or judgment outstanding, or any claim,
litigation, administrative action or similar proceeding, pending or Threatened,
relating to the ownership, lease, use or occupancy of the Real Property or any
portion thereof, or the operation of the Business as currently conducted thereon
that would have a Material Adverse Effect.

(f) To the Knowledge of the Company, the Real Property is in material compliance
with all applicable building, zoning, subdivision, health and safety and other
land use laws, including the Americans with Disabilities Act of 1990, as
amended, and all insurance requirements affecting the Real Property
(collectively, the “Real Property Laws”), and the

 

17



--------------------------------------------------------------------------------

current use and occupancy of the Real Property and operation of the Business
thereon do not violate any Real Property Laws. Neither the Company nor any
Significant Company Subsidiary has received any written notice of violation of
any Real Property Law.

3.14. Intellectual Property. Schedule 3.14 sets forth an accurate and complete
list of all material patents, registered trademarks and registered copyrights,
patent applications, applications to register trademarks and copyrights and
internet domain name registrations owned or used by the Company and each
Significant Company Subsidiary, and which are necessary to the operation of the
Business. Schedule 3.14 also identifies each license, sublicense, agreement, or
other permission pursuant to which (i) the Company or any Significant Company
Subsidiary has granted to any third party a license to use any Intellectual
Property owned by the Company or any Significant Company Subsidiary (together
with any exceptions) or (ii) the Company or any Significant Company Subsidiary
uses any Intellectual Property of a third party (other than licenses for
commercially available, prepackaged software) (collectively, the “IP Licenses”).
The Company has delivered to Buyer correct and complete copies of all such
licenses, sublicenses, agreements, and permissions (as amended to date). Except
as set forth on Schedule 3.14:

(a) To the Knowledge of the Company, the Company or a Significant Company
Subsidiary owns, free and clear of all Liens other than Permitted Liens, all
right, title and interest in, or has a valid and enforceable license,
sublicense, agreement, or permission to use all Intellectual Property rights
necessary for the conduct of the Business as presently conducted (the “Company
Intellectual Property”);

(b) To the Knowledge of the Company, no Company Intellectual Property is subject
to any outstanding injunction, judgment, order, decree, ruling, or charge
including any claims by a current employee, former employee or consultant of the
Company or a Significant Company Subsidiary against the Company or a Significant
Company Subsidiary for compensation or title in relation to any Company
Intellectual Property;

(c) To the Knowledge of the Company, (i) the Company Intellectual Property does
not interfere with, infringe upon or misappropriate any Intellectual Property
rights of any Person in any material respect; (ii) since June 18, 2003, no third
party has interfered with, infringed upon or misappropriated any Intellectual
Property rights owned by the Company or any Significant Company Subsidiaries in
any material respect, and no written claims or allegations of infringement or
unauthorized use brought by the Company or a Significant Company Subsidiary
involving any Intellectual Property owned by the Company or any Significant
Company Subsidiary are pending against a third party; (iii) since June 18, 2003,
neither the Company nor any Significant Company Subsidiary has interfered with,
infringed upon or misappropriated any Intellectual Property rights of third
parties in any material respect; and (iv) neither the Company nor any
Significant Company Subsidiary has received since June 18, 2003, any written,
or, to the Knowledge of the Company, oral complaint, claim, demand or notice
alleging any interference, infringement or misappropriation against the Company
or any Significant Company Subsidiary that challenges the ownership, use,
validity or enforceability of any Company Intellectual Property;

 

18



--------------------------------------------------------------------------------

(d) All patents, internet domain names, registered trademarks and registered
copyrights and applications to register trademarks and copyrights set forth on
Schedule 3.14 are in effect and all renewal fees and other maintenance fees
currently due have been paid;

(e) The Company and the Significant Company Subsidiaries have used commercially
reasonable efforts to protect the material Intellectual Property owned by the
Company;

(f) Neither the Company nor any Significant Company Subsidiary has, in the last
three (3) years, agreed to indemnify any Person for or against any interference,
infringement or misappropriation with respect to Intellectual Property; and

(g) Each item of Company Intellectual Property will be owned or available for
use by the Company or each Significant Company Subsidiary after the Closing on
terms and conditions substantially similar to the terms and conditions under
which such Intellectual Property was owned or available for use by the Company
or each Significant Company Subsidiary immediately prior to the Closing, and the
transactions contemplated by this Agreement will not result in the loss or
impairment of any Company Intellectual Property.

3.15. Insurance Policies.

(a) Schedule 3.15 sets forth a list of insurance policies to which the Company
or any Significant Company Subsidiary is a party, a named insured, or otherwise
the beneficiary of coverage.

(b) Each of the Company and each Significant Company Subsidiary have been
covered during the past three years by insurance in scope and amount customary
and reasonable for the businesses in which they have engaged during the
aforementioned period. With respect to each such insurance policy to the
Knowledge of the Company: (i) the policy is legal, valid, binding, enforceable,
and in full force and effect; (ii) the policy will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby; (iii) neither the
Company, nor any Significant Company Subsidiary, nor any other party to the
policy is in material breach or default (including with respect to the payment
of premiums or the giving of notices), and no event has occurred that, with
notice or the lapse of time, would constitute such a breach or default, or
permit termination, modification, or acceleration, under the policy; and (iv) no
party to the policy has repudiated in writing any provision thereof.
Schedule 3.15 describes any self-insurance arrangements affecting the Company or
any Significant Company Subsidiary.

3.16. Litigation. Except as set forth on Schedule 3.16, there are no material
suits, actions, proceedings, investigations, suits, injunctions, judgments,
decrees, rulings, claims or orders (collectively, “Legal Proceedings”) pending
or, to the Knowledge of the Company, Threatened, against the Company or any
Company Subsidiary or any of the current or former officers, directors or
employees of the Company in their respective capacity as an officer, director or
employee of the Company or any Company Subsidiary, nor is the Company or any
Company Subsidiary or any such officer, director or employee subject to any
material judgment, order or decree of any court or Governmental Authority.
Section 3.16 sets forth a complete and

 

19



--------------------------------------------------------------------------------

correct list and description of all Legal Proceedings made, filed or otherwise
initiated in connection with the Company or any Company Subsidiary, that are
pending or have been resolved since June 18, 2003.

3.17. Compliance with Applicable Laws. Since June 18, 2003, and, to the
Knowledge of the Company, with respect to any time period prior to June 18,
2003, the Company and each Significant Company Subsidiary and their respective
predecessors and Affiliates have complied in all material respects with all Laws
of any Governmental Authority applicable to it or to the operation of the
Business. Neither the Company nor any Significant Company Subsidiary has
received any written notice from any Governmental Authority asserting a failure,
or possible failure, to comply with any such applicable Laws, the subject of
which notice has not been resolved as required thereby or otherwise to the
satisfaction of the party sending such notice. To the Knowledge of the Company,
neither the Company nor any Significant Company Subsidiary is under
investigation with respect to violations of any such Laws. This Section 3.17
does not apply to environmental or pollution-related Laws or matters, it being
the intent and agreement of the Parties hereto that environmental and
pollution-related matters be exclusively the subject of Section 3.19 hereof.

3.18. Regulatory Compliance.

(a) Schedule 3.18 contains a complete and correct list of all Licenses and
Permits maintained by the Company and each Significant Company Subsidiary as of
the date hereof that are necessary and material to the conduct of the Business
as currently operated (collectively, the “Material Licenses and Permits”), along
with the date of issuance and the current term thereof. All such Material
Licenses and Permits are in full force and effect.

(b) The Company is in compliance in all material respects with the terms and
conditions of the Material Licenses and Permits and has received no written
notices that it is in violation of any of the terms or conditions of any
Material Licenses and Permits or alleging the failure to maintain any Licenses
and Permits. The Company has not received written notice that any of the
Material Licenses and Permits will not be renewed, and there are no proceedings
pending or to the Knowledge of the Company threatened to revoke or withdraw any
such Material Licenses and Permits.

3.19. Environmental Compliance and Conditions.

(a) Except as disclosed on Schedule 3.19:

(i) since June 18, 2003 and, to the Knowledge of the Company with respect to any
time period prior to June 18, 2003, each of the Company and each Significant
Company Subsidiary has complied in all material respects with and is in
compliance in all material respects with all Environmental Laws, including
obtaining and maintaining all Licenses and Permits required under Environmental
Laws for the conduct of its current business operations, in each case except
where the failure to obtain and maintain such Licenses and Permits would not
have a Material Adverse Effect (the “Environmental Permits”);

 

20



--------------------------------------------------------------------------------

(ii) there are no material Legal Proceedings relating to or arising under
Environmental Laws that are pending or, to the Knowledge of the Company,
Threatened against or affecting the Company or any Significant Company
Subsidiary or any real property currently or, to the Knowledge of the Company,
formerly owned, operated or leased by the Company or any Significant Company
Subsidiary;

(iii) except with respect to matters that have been settled and resolved without
future obligation, neither the Company nor any Significant Company Subsidiary
has received any written notice of or entered into or assumed by Contract or
operation of Law or otherwise, any material obligation or liability not incurred
in the Ordinary Course of Business or any material order, settlement, judgment,
injunction or decree, in each case, relating to or arising under Environmental
Laws;

(iv) no real property currently owned, operated or leased by the Company or any
Significant Company Subsidiary has present any (A) underground storage tanks,
(B) friable asbestos-containing material in any form or condition, (C) materials
or equipment containing polychlorinated biphenyls owned or operated by the
Company or any Company Subsidiary or (D) landfills, surface impoundments, or
disposal areas;

(v) to the Knowledge of the Company, the transactions contemplated by this
Agreement will not result in any obligations for environmental site
investigation or cleanup, or notification to or consent of governmental agencies
or third parties under any so-called environmental “property transfer” laws;

(vi) no facts, circumstances or conditions exist with respect to the operations
of the Company or any Significant Company Subsidiary or any property currently
(or, to the Knowledge of the Company, formerly) owned, operated or leased by the
Company or any Significant Company Subsidiary or, to the Knowledge of the
Company, any property to or at which the Company or any Significant Company
Subsidiary transported or arranged for the disposal or treatment of Hazardous
Materials that would reasonably be expected to result in the Company and the
Significant Company Subsidiaries incurring material Liabilities under
Environmental Laws; and

(vii) since June 18, 2003, and, to the Knowledge of the Company, at any time
prior to such time, neither the Company nor any Significant Company Subsidiary
has designed, manufactured, sold, marketed, installed or distributed products or
other items containing asbestos.

(b) The Company has delivered for Buyer’s examination all material reports,
studies, correspondence or documents in its possession concerning its compliance
with or liability under Environmental Laws.

 

21



--------------------------------------------------------------------------------

(c) Except for matters in Section 3.7, the representations and warranties
contained in this Section 3.19 constitute the sole and exclusive representations
and warranties of the Company relating to, or in connection with, Environmental
Laws or Hazardous Materials.

3.20. Employee Benefit Plans; Employees.

(a) Schedule 3.20 sets forth a complete list of each “employee benefit plan” as
defined in Section 3(3) of ERISA and all other material plans, contracts,
agreements, practices, policies or arrangements maintained or contributed to by
the Company or the Significant Company Subsidiaries which provide for any
bonuses, deferred compensation, excess benefits, pensions, retirement benefits,
profit sharing, stock bonuses, stock options, stock purchases, life, dental,
accident, health or other insurance, hospitalization, vacation, severance pay,
change of control payments or benefits, sick pay, leave, disability, educational
assistance or any other material employee or executive benefit or fringe benefit
(each a “Plan” and, collectively, the “Plans”).

(b) With respect to each Plan, the Company has delivered to Buyer a current,
accurate and complete copy of, to the extent applicable: (i) all documents which
comprise the most current version of each such Plan and any related trust
agreement or other funding instrument; (ii) the most recent summary plan
description; (iii) for the most recent year (A) the Form 5500, together with all
attached schedules and (B) audited financial statements; and (iv) the most
recent Internal Revenue Service (the “IRS”) determination or opinion letter that
the Plan is qualified within the meaning of Section 401(a) of the Code.

(c) Neither the Company nor any of the Significant Company Subsidiaries is
contributing to, or has in the past 6 years contributed to or has (or in the
past 6 years has had) any material liability in respect of, (i) a Plan subject
to Section 412 of the Code or Title I, Subtitle B, Part 3 of ERISA, (ii) a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA, (iii) a
“multiple employer plan” as defined in the Code or ERISA, or (iv) a “funded
welfare plan” as defined in Section 419 of the Code.

(d) (i) For each Plan that is intended to be qualified under Code
Section 401(a), the Company has obtained a favorable determination letter from
the IRS and, to the Knowledge of the Company, nothing has occurred, whether by
action or inaction, that could reasonably be expected to cause the loss of such
qualification that would have a Material Adverse Effect, and (ii) no “reportable
event” within the meaning of Section 4043 of ERISA or non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA has occurred with
respect to any Plan that would be reasonably likely to result in a material
liability of the Company.

(e) There are no claims, suits or actions pending or, to the Knowledge of the
Company, Threatened by or on behalf of any of the Plans, by any employee or
beneficiary covered under any such Plan, or otherwise involving any such Plan
(other than routine claims for benefits).

(f) Each Plan is in material compliance with the provisions of ERISA, the Code,
and all other applicable Laws, including all notice and other requirements of
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), and
each of the Plans in form, operation and administration complies in all material
respects with its terms.

 

22



--------------------------------------------------------------------------------

(g) The Company and the Significant Company Subsidiaries are in material
compliance with Part 6 of Subtitle B of Title I of ERISA and Section 4980B of
the Code and any similar state Laws (“COBRA”). Neither the Company nor any
Significant Company Subsidiary has any obligation to provide health or other
non-pension benefits to retired or other former employees, except as
specifically required by COBRA.

(h) There are no material unpaid contributions due prior to the date hereof with
respect to any Plan that are required to have been made under its terms and
provisions, any related insurance contract, or applicable Law.

(i) With respect to any Plan: (i) no filing, application or other matter is
pending with the IRS, the Pension Benefit Guaranty Corporation, the United
States Department of Labor or any other governmental body, and (ii) there are no
material outstanding liabilities for Taxes, penalties or fees.

(j) Neither the Company nor any Significant Company Subsidiary has incurred any
liability or taken any action and to the Knowledge of the Company, there is no
action or event that could cause any one of them to incur any material liability
under Section 412 of the Code or Title IV of ERISA with respect to any
“single-employer plan” (as defined in Section 4001(a)(15) of ERISA).

(k) Neither the execution and delivery of this Agreement nor the consummation of
any or all of the contemplated transactions will: (i) entitle any current or
former employee of the Company or any of the Significant Company Subsidiaries to
severance pay, unemployment compensation or any similar payment or
(ii) accelerate the time of payment or vesting or increase the amount of any
compensation due to any such employee or former employee.

(l) Provisions have been made in the accounts of the Company and any Significant
Company Subsidiary for the full amount in respect of all pension obligations, in
accordance with Law and GAAP, principles and policies applicable in Sweden, to
the extent that such pension obligations are not fully and validly insured.

3.21. Labor Matters. To the Knowledge of the Company, no current senior
executive officer of the Company has provided the Company with written notice of
termination of employment. Except as set forth on Schedule 3.21, there is no,
and within the two (2) year period prior to the date hereof, neither the Company
nor any Significant Company Subsidiary has experienced any, material labor
dispute, allegation, claim, charge, grievance or complaint arising out of or
relating to any employment or labor matters, including but not limited to any
unfair labor practice, employment discrimination, employment rights violations
or, to the Knowledge of the Company, union organizational activity; nor, to the
Knowledge of the Company, is any such action threatened against the Company or
any Significant Company Subsidiary. Neither the Company nor any Significant
Company Subsidiary is a party to any collective bargaining agreement and there
is no organizational effort presently being made on behalf of any labor union
with respect to the Business. To the Knowledge of the Company, no

 

23



--------------------------------------------------------------------------------

employee (whether present or former) has any claim against the Company or any
Significant Company Subsidiary in respect of any accident or personal injury
which is not fully covered by insurance, or for breach of any employment
agreement or employment rights owed by the Company or any Significant Company
Subsidiary to such employee. For each employee of the Company and each
Significant Company Subsidiary who had a base salary in excess of $100,000 in
calendar year 2006, Schedule 3.21 sets forth such individual’s job title, salary
and hire date. The Company and each Significant Company Subsidiary has complied
in all material respects with all applicable Laws relating to the employment of
labor, including, but not limited to, provisions thereof relating to employment
status, immigration status, wages, hours, equal opportunity, collective
bargaining, disability and the payment of social security and employment Taxes.

3.22. Affiliate Transactions.

(a) Except as set forth on Schedule 3.22, other than as contemplated by this
Agreement or as explicitly discussed in the notes to the Audited Financial
Statements, neither the Company nor any of its Affiliates has any direct or
indirect interest (other than an equity interest of less than five percent
(5%) of a publicly held company) in any competitor, supplier or customer of the
Company, or in any Person from whom or to whom the Company or any Significant
Company Subsidiary has leased any real or personal property or in any other
Person with whom the Company or any Significant Company Subsidiary has any
business relationship.

(b) Except as set forth on Schedule 3.22, neither Seller nor its Affiliates,
directors, officers, employees and direct or indirect beneficial owners, nor the
Company’s and each Significant Company Subsidiary’s directors, officers,
employees, and shareholders, has been involved in any business arrangement or
relationship with the Company or any Significant Company Subsidiary since
June 18, 2003, and neither Seller, nor its Affiliates, directors, officers,
employees and direct or indirect beneficial owners nor the Company’s and each
Significant Company Subsidiary’s directors, officers, employees, and
shareholders owns any asset, tangible or intangible, that is used in the
business of the Company or any Significant Company Subsidiary.

3.23. Books and Records. The Company and each of the Significant Company
Subsidiaries has maintained its Books and Records in the Ordinary Course of
Business.

3.24. Brokers. Except for fees for which Seller will be solely responsible, no
broker, finder or agent is entitled to any brokerage fees, finder’s fees or
commissions in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.

3.25. Powers of Attorney. Except as set forth on Schedule 3.25 and to the
Knowledge of the Company, there are no outstanding powers of attorney executed
on behalf of the Company or any Significant Company Subsidiary.

3.26. Product Warranty. To the Knowledge of the Company, substantially all
products manufactured, sold, leased, or delivered by the Company or any
Significant Company Subsidiary since June 18, 2003, have been in conformity in
all material respects with all applicable

 

24



--------------------------------------------------------------------------------

contractual commitments and all express and implied warranties. Schedule 3.26
includes copies of the standard terms and conditions of sale or lease for each
of the Company and each Significant Company Subsidiary (containing applicable
guaranty, warranty, and indemnity provisions). The products manufactured, sold,
leased, or delivered by the Company or any Significant Company Subsidiary are
subject to any guaranties, warranties, or other indemnity provisions that are
substantially similar to the standard terms and conditions of sale or lease set
forth in Schedule 3.26.

3.27. Product Liability. To the Knowledge of the Company, neither the Company
nor any Significant Company Subsidiary has any material Liability arising out of
any injury to individuals or property as a result of the use of any product
manufactured, sold, leased, or delivered by the Company or any Significant
Company Subsidiary since June 18, 2003, in accordance with the contemplated
purpose of such product.

3.28. Customers and Suppliers.

(a) Schedule 3.28(a) lists the ten (10) largest customers of the Company (on a
consolidated basis) for the fiscal years ended December 31, 2005, and
December 31, 2006, and sets forth opposite the name of each such customer the
percentage of consolidated net sales attributable to such customer.

(b) Since December 31, 2006, no material supplier of the Company or any
Significant Company Subsidiary has indicated in writing that it will stop, or
decrease the rate of, supplying materials, products or services to the Company
or any Significant Company Subsidiary, and to the Knowledge of the Company, no
customer listed on Schedule 3.28 has indicated that it will stop, or decrease
the rate of, buying materials, products or services from the Company or any
Significant Company Subsidiary.

3.29. Indebtedness.

(a) Except as set forth on Schedule 3.29(a), none of the Company or any Company
Subsidiary has any Indebtedness.

(b) Since December 31, 2006, none of the Company, Seller or any of their
Affiliates has (i) made any payments under the Senior Credit Agreement other
than mandatory payments required by the terms of such agreements and any
interest that has accrued under the Senior Credit Agreement through the date
hereof or (ii) paid or declared any dividends or other distributions to Seller
or any other Person.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF SELLER

Seller represents and warrants to Buyer that the statements contained in this
Article IV are correct and complete as of the date of this Agreement, except as
set forth in Annex I attached hereto.

 

25



--------------------------------------------------------------------------------

4.1. Authorization; Enforceability. Seller has the requisite entity power and
authority to execute and deliver this Agreement and the Other Agreements to
which Seller is a party, to perform its obligations under this Agreement and the
Other Agreements to which Seller is a party, and to consummate the transactions
contemplated by this Agreement and the Other Agreements to which Seller is a
party. This Agreement has been duly executed and delivered by Seller and the
Other Agreements to which Seller is a party will be duly executed and delivered
by Seller at the Closing, and, assuming the due authorization, execution and
delivery by the other Parties hereto and thereto, will constitute, upon such
execution and delivery in each case thereof, legal, valid and binding
obligations of Seller enforceable in accordance with its terms and conditions,
except as such enforceability may be limited by the General Enforceability
Exceptions.

4.2. Title to Shares. Seller is the holder of record and beneficial owner of the
Shares and such Shares will, as of the Closing, be free and clear of any and all
Liens (other than restrictions under the Securities Act, as in effect or amended
as of the Closing Date, and applicable state securities law). There are no
pending proceedings against Seller affecting its Shares or the right of Seller
to execute, deliver and perform its obligations under this Agreement or the
Other Agreements to which Seller is a party. None of the Shares is subject to
restrictions on the transfer thereof. Upon delivery of (a) the certificate(s)
representing the Shares held by Seller as of the Closing Date, duly endorsed in
blank or accompanied by a duly executed stock power with respect to the Shares,
and (b) a duly executed assignment with respect to the Shares held by Seller as
of the Closing Date, good title to the Shares held by Seller will be assigned,
conveyed and delivered to Buyer, free and clear of all Liens (other than Liens
that may be imposed by Buyer or in connection with Buyer’s financing
arrangements).

4.3. Litigation. There are no material Legal Proceedings pending, or to Seller’s
Knowledge, Threatened, against Seller, nor is Seller subject to any judgment,
order or decree of any court or Governmental Authority in each case that would
seek to prevent any of the transactions contemplated by this Agreement.

4.4. No Violation. Subject to the receipt of the approvals and to the filing of
notices as contemplated by Section 4.3, neither the execution and delivery of
this Agreement or the Other Agreements to which Seller is a party, nor the
performance by Seller of the transactions contemplated hereby or thereby will
(a) constitute a default under the Organizational Documents of Seller, (b) to
the Knowledge of Seller, result in a default, give rise to any right of
termination, cancellation or acceleration, or require any Consent under any of
the terms, conditions or provisions of any material mortgage, loan, license,
agreement, lease or other instrument or obligation to which Seller is a party or
by which any of its assets are subject, or (c) to the Knowledge of Seller,
conflict with or violate any Laws applicable to Seller or by which any of its
properties is bound.

4.5. Foreign Person. Seller is not a foreign person within the meaning of
Section 1445 of the Code.

 

26



--------------------------------------------------------------------------------

4.6. Investment.

(a) Seller (1) understands that the Buyer Note and Buyer Warrant have not been,
and will not be, registered under the Securities Act, or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, (2) is
acquiring the Buyer Note and Buyer Warrant solely for its own account for
investment purposes, and not with a view to the distribution thereof, (3) is a
sophisticated investor with knowledge and experience in business and financial
matters, (4) has received certain information concerning Buyer and has had the
opportunity to obtain additional information as desired in order to evaluate the
merits and the risks inherent in holding the Buyer Note and Buyer Warrant,
(5) is able to bear the economic risk and lack of liquidity inherent in holding
the Buyer Note and Buyer Warrant and (6) is an Accredited Investor (as such term
is defined in the Securities Act) for the reasons set forth on Schedule 4.7.

(b) The Seller is not an “interested stockholder” (as such term is defined in
Section 203 of the Delaware General Corporation Law) of the Company.

4.7. Brokers. No broker, finder or agent is entitled to any brokerage fees,
finder’s fees or commissions in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Seller.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article V are correct and complete as of the date of this Agreement.

5.1. Organization and Qualification. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Buyer has the requisite corporate power and authority to carry on its business
as it is now being conducted. Buyer is duly qualified to conduct business as a
foreign entity and is in good standing under the Laws of the jurisdictions where
the nature of its business or the ownership or leasing of its property requires
such qualification, except where the failure to so qualify would not cause a
Material Adverse Effect. Buyer is not in default under or in violation of any
provision of its Organizational Documents.

5.2. Authorization; Enforceability. Buyer has the requisite entity power and
authority to execute and deliver this Agreement and the Other Agreements to
which it is a party, to perform its obligations under this Agreement and the
Other Agreements to which it is a party, and to consummate the transactions
contemplated by this Agreement and the Other Agreements to which it is a party,
including the making of the Additional Purchase Price Payments, the issuance to
Seller of the Buyer Note and the Buyer Warrant and the issuance of Buyer Common
Stock of the Buyer to Seller upon exercise of the Buyer Warrant. This Agreement
has been duly and validly executed and delivered by Buyer, and the Other
Agreements to which Buyer is a party will be duly executed and delivered by
Buyer at the Closing, and, assuming the due authorization, execution and
delivery by the other Parties hereto and thereto, will constitute, upon such
execution and delivery in each case thereof, legal, valid and binding
obligations of Buyer, enforceable in accordance with their terms and conditions,
except as such enforceability may be limited by the General Enforceability
Exceptions.

 

27



--------------------------------------------------------------------------------

5.3. Buyer Common Stock. The Buyer Common Stock issuable to Seller upon exercise
of the Buyer Warrant will, as of the date of exercise of the Buyer Warrant, be
validly issued, fully paid and non-assessable and will be issued to Seller free
and clear of any and all Liens and restrictions (other than restrictions under
the Securities Act, as in effect or amended as of the date of exercise of the
Buyer Warrant, and applicable state securities law).

5.4. Litigation. There are no Legal Proceedings pending, or to Buyer’s
Knowledge, Threatened, against Buyer, nor is Buyer subject to any judgment,
order or decree of any court or Governmental Authority, in each case that would
seek to prevent any of the transactions contemplated by this Agreement,
including the issuance to Seller of the Buyer Note and the Buyer Warrant and the
issuance of Buyer Common Stock to Seller upon exercise of the Buyer Warrant.

5.5. No Consents. Other than the filing with the FTC and the Antitrust Division
of the United States Department of Justice of a premerger notification and
report form as required by the HSR Act, other equivalent filings in foreign
jurisdictions or as set forth on Schedule 5.5, no material Consent of, permit or
exemption from, or declaration, filing or registration with, any Governmental
Authority is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement by Buyer.

5.6. No Violation. Subject to the receipt of the approvals and to the filing of
notices as contemplated by Section 5.5, neither the execution and delivery of
this Agreement or the Other Agreements to which it is a party, nor the
performance by it of the transactions contemplated hereby or thereby, nor the
issuance of the Buyer Note or the issuance of common stock of the Buyer to
Seller upon conversion of the Buyer Note will (a) constitute a default under the
Organizational Documents of Buyer, (b) result in a default, give rise to any
right of termination, cancellation or acceleration, or require any Consent under
any of the terms, conditions or provisions of any material mortgage, loan,
license, agreement, lease or other instrument or obligation to which Buyer is a
party, or (c) conflict with or violate any Laws applicable to Buyer or by which
any of its properties is bound.

5.7. Investment Representation. Buyer is purchasing the Shares for its own
account with the present intention of holding such securities for investment
purposes and not with a view to or for sale in connection with any public
distribution of such securities in violation of any federal or state securities
Laws. Buyer is an “accredited investor” as defined in Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act. Buyer
acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the Shares. Buyer acknowledges that the
Shares have not been registered under the Securities Act or the Exchange Act or
any state or foreign securities Laws and that the Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless such sale, transfer, offer, pledge, hypothecation or other disposition is
pursuant to the terms of an effective registration statement under the
Securities Act and are registered under any applicable state or foreign
securities Laws or pursuant to an exemption from registration under the
Securities Act or the Exchange Act and any applicable state or foreign
securities Laws.

5.8. Brokers. Except for fees for which Buyer will be solely responsible, no
broker, finder or agent is entitled to any brokerage fees, finder’s fees or
commissions in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Buyer.

 

28



--------------------------------------------------------------------------------

5.9. Buyer Warrant, Buyer Note and Buyer Common Stock. Buyer has not violated
any applicable federal or state securities laws in connection with the offer,
sale or issuance of the Buyer Note or the Buyer Warrant and will not violate any
such laws upon the issuance of Buyer Common Stock to Seller upon exercise of the
Buyer Warrant and such issuance does not require registration under the
Securities Act or any applicable state securities laws.

ARTICLE VI

POST-CLOSING COVENANTS

6.1. Tax Covenants.

(a) Post-Closing Actions. Buyer shall not permit the Company to take any action
on the Closing Date that could increase any Seller’s liability for Taxes
(including any liability of Seller to indemnify Buyer for certain Taxes pursuant
to this Agreement) and neither Buyer nor any Affiliate of Buyer shall (or shall
cause or permit the Company to) amend, re-file or otherwise modify any Tax
Return relating in whole or in part to the Company, with respect to any period
(or portion thereof) ending on or before the Closing Date, without the prior
written permission of Seller, which permission Seller may not unreasonably
withhold or delay. An amount equal to all refunds (whether received in the form
of cash or applied as a credit to future Taxes or otherwise) with respect to
Taxes (including refunds arising by reason of amended Tax Returns filed after
the Closing Date that relate to the pre-closing period or otherwise) liability
for which Seller indemnifies Buyer and the Company pursuant to this Agreement,
actually received by Buyer or any of its Affiliates (including the Company)
shall be available to Seller as an offset to indemnification payments owed by
Seller or the Members pursuant to Section 7.3.

(b) Cooperation and Records Retention. Seller and Buyer shall: (i) each provide
the other, and Buyer shall cause the Company to provide Seller, with such
assistance as may be reasonably requested by any of them in connection with the
preparation of any Tax Return, audit, or other examination by any taxing
authority or judicial or administrative proceedings relating to liability for
Taxes; (ii) each retain and provide the other, and Buyer shall cause the Company
to retain and provide Seller with, any records or other information that may be
relevant to such Tax Return, audit or examination, proceeding, or determination;
and (iii) each provide the other with any final determination of any such audit
or examination, proceeding, or determination that affects any amount required to
be shown on any Tax Return of the other or the Company for any period. Without
limiting the generality of the foregoing, Buyer shall retain, and shall cause
the Company to retain, and Seller shall retain, until the applicable statutes of
limitations (including any extensions) have expired, copies of all Tax Returns,
supporting work schedules, and other records or information that may be relevant
to such returns for all Tax periods or portions thereof ending on or before the
Closing Date and shall not destroy or otherwise dispose of any such records
without first providing the other Party with a reasonable opportunity to review
and copy the same. Each Party shall bear its own expenses in complying with the
provisions of this Section 6.1(b).

 

29



--------------------------------------------------------------------------------

(c) Tax Contests. Seller shall control, at its expense, the handling,
disposition, and settlement of any Tax Contest that relates to Taxes for which
indemnification would be owed by Seller to Buyer pursuant to Section 7.3(d).
Seller shall not settle, compromise or otherwise dispose of any such Tax Contest
if such disposition would adversely affect the Company’s or Buyer’s Liability
for any amount against which Seller does not indemnify the Company and Buyer,
without the prior written consent of Buyer which consent shall not unreasonably
be withheld or delayed. To the extent a Tax Contest affects the liabilities of
both Seller and either Buyer or the Company, the handling, disposition and
settlement of such a Tax Contest shall be controlled jointly by Seller and
Buyer, with expenses thereof to be shared in proportion to the effect of the
settlement or outcome of the Tax Contest on the liabilities of Seller and Buyer.
To the extent this Section 6.1(c) conflicts with Section 7.5 herein (regarding
Indemnification Procedures), this Section 6.1(c) shall govern.

(d) Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be paid when due one half by Buyer and one half by Seller. Each Party
will, at its own expense, file all necessary Tax Returns and other documentation
with respect to all such Taxes.

(e) Section 83(b) Elections. Buyer agrees that if any employee of the Company or
any Company Subsidiary failed to make an election under section 83(b) of the
Code with respect to a grant of equity securities of Seller to such Person,
Buyer shall cause the Company and/or any applicable Company Subsidiary to make
any initial tax filing in a manner consistent with the position that Rev. Proc.
93-27 and Rev. Proc. 2001-43 apply to such grant and no withholding Tax arises
upon the vesting of the equity granted.

6.2. General. In case at any time after the Closing any further actions are
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties shall take such further actions (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Article VII
below). Seller acknowledges and agrees that from and after the Closing Buyer
will be entitled to possession of all documents, books and records (including
Tax records), agreements, and financial data of any sort relating to the Company
and the Company Subsidiaries.

6.3. Litigation Support.

(a) In the event and for so long as any Party actively is contesting or
defending against any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand in connection with (i) any transaction contemplated
under this Agreement or (ii) any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction on or prior to the Closing Date involving the
Company or any Company Subsidiaries, each of the other Parties shall reasonably
cooperate with him, her, or it and his, her, or its counsel in the contest or
defense, make available his, her, or its personnel, and provide such testimony
and access to his, her, or its books and records as shall be necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or

 

30



--------------------------------------------------------------------------------

defending Party (unless the contesting or defending Party is entitled to
indemnification therefore under Article VII below in which case such expenses
shall be payable as provided in Article VII below).

(b) For a period of five (5) years following the Closing, Buyer shall permit
Seller and its representatives and advisors (collectively, the “Seller Parties”)
to have reasonable access during normal business hours, upon three (3) Business
Days prior written notice to Buyer, to the books, records and personnel relating
to the business of the Company and the Company Subsidiaries, to the extent that
such access may be reasonably required in connection with (i) the preparation of
any Seller’s Tax Returns or with any audit thereof, or (ii) any suit, claim,
action, proceeding or investigation relating to the operation of the Business of
the Company or any Company Subsidiary prior to the Closing.

6.4. Confidentiality; Noncompetition; Nonsolicitation. For purposes of this
Section 6.4, the Restricted Parties shall be Parties to this Agreement.

(a) Confidentiality. Seller, Whitney and the Members shall not, directly or
indirectly, disclose or use at any time (and shall cause their respective
Affiliates to not use or disclose) any Confidential Information (as defined
below) (whether or not such information is or was developed by Seller, Whitney
or any of the Members), except to the extent that such disclosure or use is
directly related to and required by the performance of Seller’s duties to Buyer
or as required by Law or as otherwise provided hereunder. Seller, Whitney and
the Members further agree to take commercially reasonable steps, to the extent
within their control to safeguard such Confidential Information and to protect
it against disclosure, misuse, espionage, loss and theft. In the event Seller,
Whitney and the Members are required by Law to disclose any Confidential
Information, Seller, Whitney or any of the Members shall promptly notify Buyer
in writing, which notification shall include the nature of the legal requirement
and the extent of the required disclosure, and shall cooperate with Buyer’s
reasonable requests to preserve the confidentiality of such information
consistent with applicable Law. For purposes of this Agreement, “Confidential
Information” means all information of a confidential or proprietary nature
(whether or not specifically labeled or identified as “confidential”), in any
form or medium, that relates to the business, products, services or research or
development of the Business or its suppliers, distributors, customers,
independent contractors or other business relations. Confidential Information
includes the following as they relate to the Business and, in each case, to the
extent the Company or any Company Subsidiary obtains a commercial benefit from
the secret nature of such information: internal business information (including
information relating to strategic and staffing plans and practices, business,
training, marketing, promotional and sales plans and practices, cost, rate and
pricing structures, accounting and business methods and potential acquisition
candidates); identities of, individual requirements of, and specific contractual
arrangements with, the Business’s suppliers, distributors, customers,
independent contractors or other business relations and their confidential
information; trade secrets, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals,
documentation, models, data and data bases relating thereto; and inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
and reports. Notwithstanding the foregoing, Confidential Information will not
include such information which: (A) at the time of disclosure is publicly
available or thereafter becomes publicly available through no act or omission of
Seller, Whitney or the Members; (B) is thereafter

 

31



--------------------------------------------------------------------------------

disclosed or furnished to Seller or the Members by a third party who is not
known by Seller, Whitney or the Members to have acquired the information under
an obligation of confidentiality; (C) is independently developed by Seller,
Whitney or the Members without the use of or reference to Confidential
Information after the Closing Date; or (D) is disclosed by Seller, Whitney or
the Members (subject to compliance with the applicable provisions of this
subsection (a)) under compulsion of applicable Law.

(b) Each of Seller, Whitney, and the Members acknowledges that it is familiar
with the trade secrets related to the Business and with other Confidential
Information concerning the Business, including all (i) inventions, technology
and research and development related to the Business, (ii) customers and clients
and customer and client lists related to the Business, (iii) products (including
products under development) and services related to the Business and related
costs and pricing structures and manufacturing techniques, (iv) accounting and
business methods and practices related to the Business and (v) similar and
related confidential information and trade secrets related to the Business. Each
of Seller, Whitney and the Members acknowledges and agrees that the Business
would be irreparably damaged if any of Seller, Whitney or the Members were to
directly or indirectly provide services to any Person competing with the
Business or engaging in a similar business and that such direct or indirect
competition by any of Seller, Whitney or the Members would result in a
significant loss of goodwill by the Business.

(c) In further consideration for the payment of consideration directly to Seller
under this Agreement, and in order to protect the value of the Business acquired
by Buyer hereunder (including the goodwill inherent in the Business as of the
date hereof), each Restricted Party (as defined in Article VIII) hereby agrees
that during the period commencing on the Closing Date and ending on the fifth
(5th) anniversary of the Closing Date (the “Non-Compete Period”), such
Restricted Party shall not have any Affiliation (as defined in Article VIII)
with any entity, enterprise or other Person (other than Seller) having any
location in any country in which the Business currently operates which entity,
enterprise or other Person primarily engages in, or engages in the management or
operation of any Person that primarily engages in any business that competes
with the Business; provided that nothing contained herein shall be construed to
prohibit any Restricted Party from purchasing up to an aggregate of 5% of any
class of the outstanding voting securities of any other Person whose securities
are listed on a national securities exchange (but only if such investment is
held on a purely passive basis).

(d) During the period commencing on the Closing Date and ending on the second
(2nd) anniversary of the Closing Date (the “Non-Solicitation Period”), none of
the Restricted Parties shall directly or indirectly, either individually or
acting in concert with another Person or Persons:

(i) request, induce or attempt to influence any distributor, supplier or
customer of goods or services of the Business to curtail, cancel or refrain from
maintaining or increasing the amount or type of business such distributor,
supplier or customer of goods or services is currently transacting, or may be
transacting during the Non-Solicitation Period, with the Business or modify its
pricing or other terms of sale with the Business;

 

32



--------------------------------------------------------------------------------

(ii) solicit for employment or retention or hire, employ or retain any person
who is an employee of the Business during the Non-Solicitation Period (provided
that following the first (1st) anniversary of the Closing Date, any Restricted
Party and their respective Affiliates shall be entitled to hire, employ or
retain any such Person so long as such Restricted Party did not directly or
indirectly solicit such Person, other than through general advertisements not
intended specifically directed at such person (for the avoidance of doubt, the
Restricted Parties shall not be deemed to have violated this provision by
hiring, employing or retaining any Person who contacts a Restricted Party on an
unsolicited basis following the first (1st) anniversary of the Closing Date);

(iii) influence or attempt to influence any Person who is an employee of the
Business during the Non-Solicitation Period to terminate his or her employment
with Buyer (For purpose of clarity, if any Restricted Party exercises its right
to hire in accordance with the terms of the proviso set forth in subsection (ii)
above, such action shall not be deemed to be a violation of this
subsection (iii)); or

(iv) make any negative, derogatory or disparaging statements or communications
regarding the Buyer, the Business or their respective Affiliates or employees;
provided that Buyer agrees that it shall not and it shall prohibit its
Subsidiaries from making any negative, derogatory or disparaging statements or
communication regarding any Restricted Party.

(e) Notwithstanding anything to the contrary in this Agreement, if at any time,
in any judicial or arbitration proceeding, any of the restrictions stated in
this Agreement is found by a final order of a court of competent jurisdiction or
arbitrator to be unreasonable or otherwise unenforceable under circumstances
then existing, the Parties each agree that the period, scope or geographical
area, as the case may be, shall be reduced to the extent necessary to enable the
court to enforce the restrictions to the extent such provisions are allowable
under applicable law, giving effect to the agreement and intent of the Parties
that the restrictions contained herein shall be effective to the fullest extent
permissible. In the event of a breach or violation by any Restricted Party of
any of the provisions of this Agreement, the Non-Compete Period or
Non-Solicitation Period, as the case may be, will be tolled for so long as such
Restricted Party was in violation of such provision. Each Restricted Party
agrees that the restrictions contained in this Agreement are reasonable in all
respects and necessary to protect Buyer’s interest in and the value of the
Business.

(f) Each Restricted Party acknowledges and agrees that in the event of a breach
by any Restricted Party of any of the provisions of this Agreement, monetary
damages shall not constitute a sufficient remedy. Consequently, in the event of
any such breach, Buyer or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of law or equity
of competent jurisdiction for specific performance or injunctive or other relief
in order to enforce or prevent any violations of the provisions hereof, in each
case without the requirement of posting a bond or proving actual damages.

 

33



--------------------------------------------------------------------------------

6.5. Buyer Note. The Buyer Note will be imprinted with a legend substantially in
the following form:

THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THIS
SUBORDINATED NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE NOTE UNDER APPLICABLE SECURITIES LAWS OR UNLESS OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS. THE COMPANY SHALL BE ENTITLED TO
REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

THE RIGHT OF THE HOLDER OF THIS SUBORDINATED NOTE TO RECEIVE ANY AND ALL
PAYMENTS HEREUNDER IS SUBJECT AND SUBORDINATED IN RIGHT OF PAYMENT TO THE
COMPANY’S SENIOR DEBT TO THE EXTENT AND IN THE MANNER SET FORTH IN SECTION 3 OF
THIS SUBORDINATED NOTE.

6.6. Buyer Warrant. Each Buyer Warrant will be imprinted with a legend
substantially in the following form:

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

6.7. Investment in Buyer Warrant.

(a) Seller will sell the Buyer Common Stock held by it upon exercise of the
Buyer Warrant in compliance with applicable prospectus delivery requirements, if
any, or otherwise in compliance with the requirements for an exemption from
registration under the Securities Act and the rules and regulations promulgated
thereunder. Seller will not make any sale, transfer or other disposition of the
Buyer Warrant or the Buyer Common Stock held by it upon exercise of the Buyer
Warrant in violation of federal or state securities laws.

 

34



--------------------------------------------------------------------------------

(b) Prior to the exercise of the Buyer Warrant, neither the Seller nor any
Member shall engage in any short sales, collars, hedges, sale of call options,
purchase of put options or similar transactions with respect to the Equity
Securities of Buyer.

6.8. Directors’ & Officers’ Insurance. For a period of not less than six
(6) years after the Closing Date, Buyer shall, to the extent permitted by Law,
not be permitted to amend, alter, modify, or terminate any provisions in the
Company’s or any Company Subsidiary’s Organizational Documents in a manner which
would remove, limit or impair the provisions providing for the indemnification
and exculpation of directors and officers contained therein. Buyer hereby
unconditionally guaranties the obligations of the Company and the Company
Subsidiaries to so indemnify the directors and officers of the Company and the
Company Subsidiaries (including Persons who were the directors and officers of
the Company and the Company Subsidiaries prior to the date hereof) in accordance
with the Company’s and the Company Subsidiaries’ Organizational Documents as in
effect on the date hereof.

6.9. Employee Benefits Matters. For at least six (6) months following the
Closing Date, Buyer shall or shall cause the Company and the Company
Subsidiaries to (a) either (i) continue to maintain benefit plans that are
substantially similar in all material respects to the Plans as in effect as of
the Closing Date or (ii) provide all benefit plans that are provided to
similarly situated employees of Buyer and (b) maintain the base salary levels
and base hourly rate levels and bonus opportunities as in effect, in each case,
as of the Closing Date for all employees of the Company and the Company
Subsidiaries (provided such employees remain employed by the Company or the
Company Subsidiaries). The Buyer shall have sole responsibility for all
obligations arising under COBRA for all “M & A qualified beneficiaries” as
defined under Treasury Regulation Section 54.4980B-9. Nothing herein shall be
construed to limit the ability of Buyer to terminate the employment of any
employee at any time for any or no reason.

6.10. Excise Tax Claim. In respect of the Excise Tax Claim, the following
provisions shall apply (to the exclusion of any other provisions contained in
this Agreement):

(a) Seller shall control the handling, disposition and settlement of the Excise
Tax Claim; provided that without the prior written consent of the Buyer, the
Seller shall not enter into any settlement of the Excise Tax Claim or cease to
defend against such claim, unless (i) there is no finding or admission of any
violation of Legal Requirements, and (ii) the sole relief provided is monetary
damages; and (iii) none of Buyer, the Company or the Company Subsidiaries will
have any liability or future additional expense above that required by
Section 4161 of the Code or any similar provision with respect to any compromise
or settlement of the Excise Tax Claim.

(b) Buyer shall be responsible for, and to the extent paid by Seller or any
Member, shall promptly reimburse Seller by wire transfer of immediately
available funds in respect of, the first $500,000 of documented Loss incurred
after the Closing in respect of the Excise Tax Claim;

(c) Seller shall be responsible for, and to the extent paid by Buyer, the
Company or any of the Company Subsidiaries, shall promptly reimburse Buyer by
wire transfer of immediately available funds in respect of, any additional
documented Loss in excess of the first $500,000 incurred after the Closing in
respect of the Excise Tax Claim.

 

35



--------------------------------------------------------------------------------

6.11. Bonus Amount. Pure Fishing, Inc. shall pay (and the Buyer and the Company
shall cause Pure Fishing, Inc. to pay) the Bonus Amount in the amounts and to
the individual listed on Schedule 1.2 promptly following and conditioned upon
receipt from such individual of the executed version of the Release immediately
following the expiration of the revocation period set forth in the Releases.

ARTICLE VII

INDEMNIFICATION

7.1. Survival of the Representations, Warranties and Covenants; Time Limits on
Indemnification Obligations. Notwithstanding the participation of any Party in
the Closing, the representations, warranties and covenants will survive the
Closing in accordance with the following: the representations and warranties of
Seller and the Company contained in, or arising out of, this Agreement shall
survive the Closing hereunder until April 6, 2008; provided, however, that
(A) the representation and warranty in Section 3.10(a) (Taxes) shall survive
until the earlier of (i) the sixth (6th) anniversary of the date hereof and
(ii) sixty (60) days following the expiration of the applicable statute of
limitations, (B) the representation and warranty in Section 3.19 (Environmental
Compliance and Conditions) shall survive until the third (3rd) anniversary of
the date hereof, (C) the representation and warranty in Section 3.29 shall
survive for one hundred twenty (120) days after the Closing Date and (D) the
representations and warranties in Section 3.1 (Organization and Qualification),
Section 3.2 (Authorization; Enforceability), Section 3.3 (Organizational
Documents), Section 3.4 (Capitalization), Section 4.1 (Authorization;
Enforceability) and Section 4.2 (Title to Shares) shall survive indefinitely.
Those Sections referenced in (B), (C) and (D) hereof shall be collectively
referred to herein as the “Fundamental Representations”. All Post-Closing
Covenants of Seller and the Company will survive the Closing in accordance with
their terms.

7.2. Survival of Buyer’s Representations and Warranties; Time Limits on
Indemnification Obligations. All of the representations and warranties of Buyer
contained in, or arising out of, this Agreement shall survive the Closing
hereunder until April 6, 2008; provided, however, that the representations and
warranties in Section 5.1 (Organization and Qualification) and Section 5.2
(Authorization; Enforceability) shall survive indefinitely. All Post-Closing
Covenants of Buyer will survive the Closing in accordance with their terms.

7.3. Indemnification by Seller and the Members Relating to the Company and
Seller. From and after the Closing, Seller shall, and the Members shall,
severally, in the proportions set forth on Exhibit 7.3, and not jointly, in
accordance with, and subject to the terms, conditions and limitations set forth
in this Article VII, indemnify, defend and save Buyer and its officers,
directors, employees, agents, representatives, successors and permitted assigns
(each, a “Buyer Indemnified Party”) harmless from and against any and all
liabilities, obligations, deficiencies, demands, claims, suits, actions, or
causes of action, assessments, losses, costs and expenses (including reasonable
attorneys’ fees) (hereinafter, a “Loss” or the “Losses”) sustained or incurred
by any Buyer Indemnified Party resulting from:

 

36



--------------------------------------------------------------------------------

(a) any breach of a representation or warranty made by the Company in Article
III or Seller in Article IV of this Agreement (in each case disregarding, for
purposes of determining the inaccuracy or breach thereof and the amount of
Losses relating thereto, any qualification as to materiality or Material Adverse
Effect contained in any such representation or warranty other than the
representations and warranties set forth in Section 3.8(c) and Section 3.9);
provided, however, that such Buyer Indemnified Party shall have asserted its
claim for indemnification in writing prior to the expiration of any applicable
survival period specified in Section 7.1;

(b) any withholding Taxes payable as a result of the vesting of any Equity
Securities of Seller in the hands of any current or former employee of the
Company or any Company Subsidiary;

(c) any breach of a Post-Closing Covenant made by Seller in this Agreement; or

(d) liability for any Pre-January 1, 2006 Taxes.

provided that no indemnification payment shall be made to the Buyer Indemnified
Parties by Seller and/or Members under Sections 7.3(a) until the amounts that
the Buyer Indemnified Party would otherwise be entitled to receive under this
Agreement aggregate at least $2,000,000 (“Indemnification Threshold”), it being
understood and agreed that at such time as Losses exceed the Indemnification
Threshold, Seller and Members shall be obligated to indemnify the Buyer
Indemnified Parties for the entire amount of such Losses without regard to the
Indemnification Threshold; and provided further that Seller and Members shall
not have any aggregate liability under Section 7.3(a) in excess of $60,000,000
(the “Cap”). Notwithstanding the foregoing, neither the Indemnification
Threshold nor the Cap shall apply to (i) any claim for breach of Fundamental
Representations (other than the representation and warranty set forth in
Section 3.29), (ii) any claim for Losses resulting from any Pre-January 1, 2006
Taxes or (iii) any claim resulting from a breach of the representation and
warranty set forth in Section 3.29(a) if such breach relates to Indebtedness for
borrowed money. All indemnification payments under this Section 7.3 shall be
deemed adjustments to the Purchase Price set forth in Section 1.2 above.
Notwithstanding the foregoing, any payment owed pursuant to Section 7.3 shall be
reduced as provided in Section 6.1(a). Nothing in this Agreement (including this
Section 7.3) shall limit or restrict any of the Buyer Indemnified Parties’
rights to maintain or recover any amounts at any time in connection with any
action or claim based upon fraud or deceit made by Seller or any Affiliate of
Seller.

7.4. Indemnification by Buyer. From and after the Closing, Buyer shall
indemnify, defend and save Seller and the Members (“Seller Indemnified Party”)
harmless from and against any and all Losses sustained or incurred by Seller
Indemnified Party resulting from:

(a) any breach of a representation or warranty made by Buyer in Article V (in
each case disregarding, for purposes of determining the inaccuracy or breach
thereof and the amount of Losses relating thereto, any qualification as to
materiality or Material Adverse Effect contained in any such representation or
warranty); provided, however, that the Seller Indemnified Party shall have
asserted its claim for indemnification in writing with reasonable supporting
details promptly upon discovering any such breach, and in any event, before the
expiration of any applicable survival period specified in Section 7.2; or

 

37



--------------------------------------------------------------------------------

(b) any breach of a Post-Closing Covenant made by Buyer, the Company or any
Company Subsidiary in this Agreement.

7.5. Indemnification Procedures.

(a) Third Party Claims. Subject to Section 6.3(a), in the event that subsequent
to the Closing, any Person that is or may be entitled to indemnification under
this Agreement (an “Indemnified Party”) receives notice of the assertion of any
claim, issuance of any order or the commencement of any action or proceeding by
any Person who is not a Party or an Affiliate of a Party, including, any
domestic or foreign court or Governmental Authority (a “Third Party Claim”),
against such Indemnified Party and for which a Party is or may be required to
provide indemnification under this Agreement (an “Indemnifying Party”), such
Indemnified Party shall give written notice thereof, together with a statement
of any available information regarding such claim, to such Indemnifying Party
within ten (10) days after learning of such claim (but the failure to notify the
Indemnifying Party will not relieve the Indemnifying Party of any liability that
it may have to any Indemnified Party, except to the extent that the Indemnifying
Party demonstrates that the defense of such action is prejudiced by the
Indemnifying Party’s failure to give such notice). The Indemnifying Party shall
have the right upon written notice to the Indemnified Party (the “Defense
Notice”), within thirty (30) days after receipt from the Indemnified Party of
notice of such claim, to conduct, at its expense, and with counsel reasonably
satisfactory to the Indemnified Party, the defense against such claim in its own
name, or if necessary in the name of the Indemnified Party unless (i) the
Indemnifying Party is also a party to such Third Party Claim and the Indemnified
Party determines in good faith that joint representation would be inappropriate,
or (ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such Third Party Claim and
provide indemnification with respect to such Third Party Claim. In the event
that the Indemnifying Party does elect to conduct the defense of the subject
claim, the Indemnified Party will cooperate with and make available to the
Indemnifying Party such assistance and materials as may be reasonably requested
by it, and the Indemnified Party shall have the right, at its expense, to
participate in the defense assisted by counsel of its own choosing, provided
that the Indemnified Party shall have the right to compromise and settle the
claim only with the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed. Without the
prior written consent of the Indemnified Party, the Indemnifying Party shall not
enter into any settlement of any Third Party Claim or cease to defend against
such claim, unless (i) there is no finding or admission of any violation of
Legal Requirements, and (ii) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Party; and (c) the Indemnifying Party will
have no liability or future additional expense with respect to any compromise or
settlement of such claims effected without its consent.

Notwithstanding the foregoing, if an Indemnified Party determines in good faith
that there is a reasonable probability that a Third Party Claim may adversely
affect it other than as a result of monetary damages for which it would be
entitled to indemnification under this Agreement, the Indemnified Party may, by
notice to the Indemnifying Party and at its own

 

38



--------------------------------------------------------------------------------

expense, assume the exclusive right to defend, compromise, or settle such Third
Party Claim, but the Indemnifying Party will not be bound by any determination
of a Third Party Claim so defended or any compromise or settlement effected
without its consent (which may not be unreasonably withheld).

(b) Other Claims. A claim for indemnification for any matter not involving a
third-party claim may be asserted by notice to the party from whom
indemnification is sought.

7.6. Payment of Claims. With regard to any and all claims for which
indemnification is payable hereunder, such indemnification shall be paid by the
Indemnifying Party upon the earliest to occur of (i) the entry of a judgment
against the Indemnified Party and the expiration of any applicable appeal
period, or if earlier, five (5) Business Days prior to the date that the
judgment creditor has the right to execute the judgment, (ii) the entry of an
unappealable judgment or final appellate decision against the Indemnified Party
or (iii) a settlement of the claim. The earliest to occur of clauses (i),
(ii) or (iii) above is referred to herein as a “Final Determination”. All
indemnification amounts shall be paid promptly by the Indemnifying Party upon
demand by the Indemnified Party following Final Determination; provided that
Seller (or any Member to the extent that such Member has been transferred a
portion of the Buyer Note but only with respect to the portion of the Buyer Note
held by such Member or its Affiliates) may elect to pay all or a portion of any
Loss by (i) reducing the amount of any accrued and unpaid interest on the Buyer
Note, if any, and then by (ii) reducing the principal amount of the Buyer Note
(or in the case of any election by a Member, the principal amount of the Buyer
Note held by such Member and its Affiliates) such that the aggregate amount of
such reductions equals the amount of all or a portion of the Loss owed by Seller
(or, in the case of an election by a member with respect to a Buyer Note held by
it, owed by such Member or its Affiliates) to Buyer. Any remaining amount owed
by Seller or the Members will thereafter be paid by Seller or such Members, on a
several basis, by wire transfer of immediately available funds to an account
designated in writing by the Buyer Indemnified Parties.

7.7. Certain Limitations.

(a) Buyer shall use its commercially reasonable efforts to recover insurance
proceeds that may be available to it or its Affiliates as a result of the matter
giving rise to any indemnification claim of Buyer; provided that such efforts
shall not be a condition precedent to the ability of Buyer to seek
indemnification hereunder and provided further that Buyer shall have no
obligation to contest or otherwise enter into any Proceeding. If Buyer or any
Affiliate receives any insurance proceeds or third party recovery as a result of
the matter giving rise to any indemnification claim of Buyer prior to the date
upon which Seller is given notice of such claim, then Seller’s indemnification
obligation with respect to such claim shall be reduced by the amount of any such
insurance proceeds or third party recovery actually received by Buyer or any
Affiliate. If Buyer or any Affiliate receives any insurance proceeds or third
party recovery as a result of the matter giving rise to any indemnification
claim of Buyer or any Affiliate against Seller after Seller has paid such
indemnification claim to Buyer or any Affiliate, then such Buyer or such
Affiliate shall promptly turn over any such insurance proceeds received to
Seller to the extent of the payments made by Seller to Buyer or any Affiliate on
the claim.

 

39



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained in this Agreement to the contrary, Losses
as used herein shall not include and in no event shall any Indemnifying Party be
liable to any Indemnified Party for, any consequential and punitive damages or
any penalties or punitive fees.

ARTICLE VIII

DEFINITIONS

As used in this Agreement,

“Additional Purchase Price Payments” has the meaning set forth in Section 2.2.

“Affiliate” shall mean, with respect to any Person (including Buyer for purposes
of Section 2.2, Annex I, and the definitions referenced in those provisions) any
other Person who directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person;
provided that with respect to the Buyer “Affiliate” shall mean Buyer’s direct
and indirect subsidiaries other than with respect to the provisions specifically
set forth above. For purposes of this definition, the term “control” shall mean
the possession, directly or indirectly, of the power to (i) vote 50% or more of
the voting securities of such Person or (ii) direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by Contract or otherwise, and the terms and phrases
“controlled” and “controlling” have meanings correlative thereto.

“Affiliation” shall mean any direct or indirect interest in such entity,
enterprise or other Person, whether as an officer, director, employee, investor,
partner, shareholder, sole proprietor, trustee, consultant, agent,
representative, broker, finder, promoter, or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Arbitrating Accountant” means the New York, New York office of PriceWaterhouse
Coopers.

“Bedell” shall mean Thomas W. Bedell.

“Bedell Employment Agreement” means the Employment Agreement, dated as of
June 18, 2003, between Pure Fishing, Inc. and Bedell.

“Bonus Amount” has the meaning set forth in Section 1.2.

“Books and Records” shall mean the books and records of the Company and the
Company Subsidiaries, including financial, operations and sales books and other
records that are kept and maintained by the Company and the Company Subsidiaries
in the Ordinary Course of Business.

“Business” shall mean the business of the Company and the Company Subsidiaries
as engaged in on the date hereof including but not limited to the design,
manufacturing, sourcing or wholesale selling of (a) fishing tackle, defined to
include line, bait, rods, reels and (b) related fishing accessories.

 

40



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by Law
to close.

“Business EBITDA” shall mean the Net Income of the Business, plus the amount
which, in the determination of Net Income for each period, has been deducted for
(i) interest expense for such period, (ii) total federal, state, foreign and
other taxes included on the income tax line of the financial statements for such
period, (iii) depreciation and amortization expense for such period and
(iv) Excluded Items, less Excluded Income which, in the determination of Net
Income of the Business for each period, has been included. Notwithstanding
anything to the contrary herein, Business EBITDA shall exclude the effects of
the following items (A) any revenue, income or expense of any business, division
or product line owned directly or indirectly by Buyer as of the day before the
Closing Date and consolidated into or with the Company or any Company Subsidiary
following the Closing Date; (B) any extraordinary gain or loss; (C) any gain,
loss, income or expense (in the year of the change as well as all future years)
resulting from (1) a change in the Company’s or any Company Subsidiary’s
accounting methods, principles or practices in place as of the Closing Date even
if such change is allowed by GAAP or (2) a change in GAAP; and (D) any reserves
or adjustments that are not consistent with the past practice of the Company and
the Company Subsidiaries as long as such reserves or adjustments are not
otherwise required by GAAP.

“Business EBITDA Benchmarks” has the meaning set forth in Section 2.2.

“Business EBITDA Earn-Out Payment” shall mean any payment of the amounts as
determined in accordance with Section 2.2, which shall, if made, constitute
additional consideration for the Shares.

“Buyer” has the meaning set forth in the preamble.

“Buyer Common Stock” shall mean the common stock of the Company, par value $0.01
per share.

“Buyer Group” has the meaning set forth in Section 2.2(e).

“Buyer Indemnified Party” has the meaning set forth in Section 7.3.

“Buyer Note” has the meaning set forth in Section 2.1(b).

“Buyer Sales” has the meaning set forth in the definition to “Net Income”.

“Buyer Warrant” has the meaning set forth in Section 2.1(b).

“Cap” has the meaning set forth in Section 7.3.

“Capital Lease” shall mean, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be required to be accounted for as a capital lease on a balance sheet of
such Person prepared in conformity with GAAP.

 

41



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following:

(i) Buyer shall transfer or otherwise dispose (including by repurchase), in any
transaction or series of transactions, of equity securities of the Company or
any Company Subsidiaries such that following such transaction or series of
transactions, the Buyer shall fail to hold, directly or indirectly, (A) equity
securities of the Company and the Company Subsidiaries entitling the Buyer to
elect a majority of the members of the board of directors (or similar governing
bodies) of such entities, or (B) at least fifty percent (50%) of the voting
equity securities of the Company or the Company Subsidiaries (including by
reason of any amalgamation, merger, consolidation, recapitalization, stock sale,
reorganization, recapitalization, spin-off or other business combination);
provided, that any such transaction or series of transactions shall not
constitute a Change of Control unless either (A) the assets held by the entity
or entities that issued the transferred or disposed equity or voting securities
in the transaction or series of transactions constitute more than thirty-five
percent (35%) of the consolidated assets of the Company and its Subsidiaries on
the date hereof or (B) the entity or entities that issued the transferred or
disposed equity or voting securities in the transaction or series of
transactions generate more than thirty-five 35% of the aggregate amount of the
consolidated revenue of the Company and its Subsidiaries as of the date hereof;

(ii) the consummation of a stock purchase or other business combination
(including any amalgamation, merger, consolidation, recapitalization, stock
sale, reorganization, recapitalization, spin-off or other business combination)
with another Person or Persons whereby, in any transaction or series of
transactions, such other Person or Persons acquire directly and not through the
acquisition of the Buyer or any of its other Subsidiaries (A) more than fifty
percent (50%) of the outstanding equity securities of the Company or (B) more
than fifty percent (50%) of the outstanding equity securities of the Company or
the Company Subsidiaries which equity securities so transferred or disposed
represent direct or indirect ownership of either (i) more than thirty-five
percent (35%) of the consolidated assets of the Company and its Subsidiaries on
the date hereof or (ii) more than (35%) of the aggregate amount of the
consolidated revenue of the Company and its Subsidiaries as of the date hereof ;
provided, that a spin-off in which the consolidated revenue of the Company and
its Subsidiaries does not constitute more than twenty five percent (25%) of the
aggregate amount of the consolidated revenue generated as a result of the
operation of the businesses and assets that were spun-off by the Buyer shall not
constitute a Change of Control if at least two of Messrs. Martin Franklin, Ian
Ashken and Gary Kiedaisch remain on the board of directors (or similar governing
bodies) of the new entity that holds such businesses and assets so spun-off
through the expiration of the Earn-Out Period (as defined in the Purchase
Agreement);

(iii) a sale of all or substantially all of the consolidated assets of the
Company and the Company Subsidiaries, or

(iv) any dissolution or liquidation of the Company or its Subsidiaries.

Notwithstanding anything to the contrary above, the events described in
subsections (iii) and (iv) above shall not be deemed to be a Change of Control
unless (A) Business EBITDA for the trailing twelve month period ending as of the
date of such amount is an amount in excess of $50,000,000 or (B) the gross sale
proceeds of such event are in excess of $400,000,000, in each case if such sale,
dissolution or liquidation occurs in the context of a bankruptcy reorganization
or order for relief, in each case under the Federal Bankruptcy Code.

 

42



--------------------------------------------------------------------------------

“COBRA” has the meaning set forth in Section 3.20(g).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

The “Company” has the meaning set forth in the preamble.

“Company Intellectual Property” has the meaning set forth in Section 3.14.

“Company Subsidiary” or “Company Subsidiaries” shall mean each of those entities
set forth on, or required to be set forth on, Schedule 3.5 of the Disclosure
Schedule.

“Confidential Information” has the meaning set forth in Section 6.4(a).

“Consent” shall mean any approval, consent, ratification, waiver, or other
authorization.

“Contract” shall mean, with respect to a Person, any oral or written legally
binding contract, undertaking, agreement, arrangement, commitment, indemnity,
indenture, note, guaranty, instrument, lease, sublease or understanding,
including any and all legally binding amendments, supplements, and modifications
(whether oral or written) thereto.

“Default Event” shall mean an event of default under the Buyer Note.

“Defense Notice” has the meaning set forth in Section 7.5.

“Earn-Out Period” shall mean the period beginning on January 1, 2007 and ending
December 31, 2010.

“Earn-Out Review Period” has the meaning set forth in Section 2.2(b).

“Earn-Out Statement” has the meaning set forth in Section 2.2(b).

“Election Notice” has the meaning set forth in Section 2.2(g).

“Environmental Laws” shall mean all Laws concerning the protection public health
and safety or worker health and safety from environmental hazards or Hazardous
Materials, pollution, or protection of the natural resources or the environment,
including all those relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, threatened release, control, or cleanup
of any Hazardous Materials.

“Environmental Permits” has the meaning set forth in Section 3.19(a)(i).

“Equity Securities” of a Person means, as applicable, (i) any capital stock,
partnership, membership, joint venture or other ownership or equity interests,
or other share capital of such Person, (ii) any securities of such Person
directly or indirectly convertible into or exchangeable for any capital stock,
partnership, membership, joint venture or other ownership or equity

 

43



--------------------------------------------------------------------------------

interests, or other share capital (whether voting or non-voting, whether
preferred, common or otherwise) of such Person or containing any profit
participation features with respect to such Person, (iii) any rights or options
directly or indirectly to subscribe for or to purchase any capital stock,
partnership, membership, joint venture or other ownership or equity interests,
other share capital of such Person or securities containing any profit
participation features with respect to such Person or directly or indirectly to
subscribe for or to purchase any securities directly or indirectly convertible
into or exchangeable for any capital stock, partnership, membership, joint
venture or other ownership interests, other share capital of such Person or
securities containing any profit participation features with respect to such
Person, (iv) any share or unit appreciation rights, phantom share or unit
rights, contingent interest or other similar rights relating to such Person, or
(v) any Equity Securities of such Person issued or issuable with respect to the
securities referred to in clauses (i) through (iv) above in connection with a
combination of stock or units, recapitalization, exchange, merger, consolidation
or other reorganization.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excise Tax Claims” means any claims relating to Pure Fishing Inc.’s and the
Company Subsidiaries’ excise tax liability under Section 4161 of the Code or
similar provision related to the excise tax review currently being conducted by
the IRS for any period prior to the Closing Date, including any interest or
penalties relating thereto. For the avoidance of doubt the term “Excise Tax
Claims” shall not include any liability for any taxable period (or portion of a
taxable period) that begins after the Closing Date.

“Excluded Acquisition” has the meaning set forth in Section 2.2(g).

“Excluded Income” shall mean (i) nonrecurring income earned, but only to the
extent such income does not result from sales to customers or arise in the
ordinary course of operation of the business, and (ii) non-recurring income or
expense relating to adjustments to the allocation to goodwill required as a
result of GAAP purchase accounting, in each case which otherwise would not have
been included in Business EBITDA for the period in question.

“Excluded Items” means to the extent included in the Net Income of the Business
(i) Buyer’s and any of its Affiliates’ overhead and administrative expenses,
other than those directly related to the Company and the Company Subsidiaries
and then only to the extent they have incrementally increased Buyer’s or its
Affiliates’ overhead and administrative expenses; (ii) nonrecurring business
expenses incurred outside of the Ordinary Course of Business; (iii) legal,
accounting, investment banking, sale bonuses, and other expenses incurred by the
Company and the Company Subsidiaries in connection with the transactions
contemplated hereby, including as a result of the termination of any
Indebtedness and any filing fees paid under the HSR Act and other United States
or foreign governmental filings required by Law; (iv) any compensation expenses
relating to the issuance, conversion, exercise, cancellation and payments with
respect to options or stock; (v) costs (including all travel expenses) incurred
by the Company and the Company Subsidiaries in working with Buyer’s and any of
its Subsidiaries’ corporate office on matters not directly related to the
Business or as a result of the use of a corporate/private plane

 

44



--------------------------------------------------------------------------------

instead of a commercial flight; (vi) any expenses resulting from the sale and
leaseback or other financing of fixed assets owned as of the Closing Date by the
Company and Company Subsidiaries and any required payments of rent under any
such Leases; (vii) extraordinary items as determined in accordance with GAAP;
(viii) all costs and expenses associated with the transactions contemplated by
this Agreement or the raising of capital, in each case incurred prior to the
closing of such acquisition or raising of capital; (ix) any fees and expenses
prior to the Closing Date paid to Whitney during calendar year 2007; (x) any
Loss for which Seller or the Members have indemnified Buyer, (xi) the amount of
any bonuses paid by the Company or any Company Subsidiary following the Closing
that are in excess of the bonus amounts set forth in the annual operating budget
except in the event that the annual operating budget is exceeded, the
pre-specified cash compensation earned under the annual cash incentive
compensation programs; (xii) any costs and expenses incurred in connection with
the search for and recruitment of, or relocation of, the chief executive
officer, president or other similar presiding officer of the Company and the
Company Subsidiaries; (xiii) any payments or the costs of any benefits or other
incentives provided to Bedell in excess of what he is entitled to under the
Bedell Employment Agreement; (xiv) any costs and expenses associated with the
termination of any employees of the Company or the Company Subsidiaries whose
termination arose as a result of the transactions contemplated hereby following
the Closing; (xv) any costs that are allocated to the Company’s or any Company
Subsidiary’s business that were in excess of the actual cost incurred by Buyer
or its Affiliates or that do not directly relate to the Company or any Company
Subsidiaries; (xvi) any management fees paid to Buyer or any Affiliate of Buyer
by the Company or any Company Subsidiary; (xvii) any and all expenses directly
or indirectly incurred in connection with financing the Company or any Company
Subsidiary or refinancing any indebtedness of the Company or any Company
Subsidiary; (xviii) any consulting fees or expenses (A) in any amount for the
fiscal year ending December 31, 2007, not included in the annual operating
budget, and (B) in an amount in excess of $150,000 in excess of the amount
budgeted therefor in fiscal year 2007 for any fiscal year thereafter;
(xix) costs and expenses related to (A) the shut down of any facility owned or
operated by Outdoor Technologies Sweden AB or its Subsidiaries (including any
amount owed to any Persons upon such shut down whether as a result of current or
former employment, consultant or director status, under any benefit plans or
otherwise (and including the foreign equivalent of such items)) or (B) any
reorganization of Outdoor Technologies Sweden AB or its Subsidiaries; (xx) the
amount of any cost, expenses or fees incurred by the Company or any Company
Subsidiary for any inter-company services provided to Buyer or any of its
Affiliates that are not paid by Buyer or such Affiliate, which costs, expenses
or fees shall be measured at actual cost.

“Final Determination” has the meaning set forth in Section 7.6.

“FTC” has the meaning set forth in Section 3.7.

“Fundamental Representations” has the meaning set forth in Section 7.1.

“GAAP” shall mean United States generally accepted accounting principles,
consistently applied.

“General Enforceability Exceptions” shall mean those exceptions to
enforceability due to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
generally, and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at Law or in equity).

 

45



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the United States or any state, provincial,
local or foreign government, or any subdivision, agency or authority of any
thereof having jurisdiction over any of the Company, a Company Subsidiary,
Seller, Buyer or the transactions contemplated by this Agreement, as applicable.

“Governmental Consents” has the meaning set forth in Section 3.7.

“Guaranty” or “Guaranties” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon the Indebtedness, obligation or other liability of any other Person
(other than by endorsements of instruments in the ordinary course of
collection), or guaranties of the payment of dividends or other distributions
upon the shares of any other Person.

“Hazardous Materials” shall mean any substance, material, mixture or waste that
is classified, regulated or otherwise characterized under any Environmental Law
as hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning and effect, including petroleum, asbestos, polychlorinated biphenyls,
noise, or radiation.

“HIPAA” has the meaning set forth in Section 3.20(f).

“HSR Act” shall mean collectively, if and as applicable, Section 7A of the
Clayton Act (Title II of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder).

“Indebtedness” means, with respect to any Person, the sum of the following
without duplication: (i) all obligations of such Person for borrowed money or in
respect of loans or advances; (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or debt securities;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services (other than current Liabilities, accrued expenses and trade
accounts payable); (iv) all indebtedness (excluding prepaid interest thereon)
secured by a lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
Contracts), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (v) all Capital Leases; (vi) all liabilities
under any swap, future or option agreement or other similar contracts,
instruments or derivatives designed to protect the Company or any Company
Subsidiary against fluctuations in interest rates, foreign exchange or other
capital market risks; (vii) all Taxes, fees, penalties and other payments,
including breakage fees, prepayment fees and change-of-control fees, payable
with respect to indebtedness described in the foregoing clauses (i) through
(vi) as a result of or in connection with this Agreement; (viii) all interest,
fees, Taxes and other expenses owed with respect to indebtedness described in
the foregoing clauses (i) through (vii); (ix) all obligations in respect of
letters of credit and bankers’ acceptances issued for the account of such
Person; and (x) all Guaranties of such Person in connection with any of the
foregoing.

“Indemnified Party” has the meaning set forth in Section 7.5.

 

46



--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning set forth in Section 7.5

“Indemnification Threshold” has the meaning set forth in Section 7.3.

“Indicated Subsidiaries” means ABU Garcia Pty Limited, Pure Fishing Japan Co.,
Ltd., Outdoor Technologies (Canada) Inc., and Pure Fishing Europe SAS.

“Intellectual Property” means all patents, registered trademarks and registered
copyrights, patent applications, applications to register trademarks and
copyrights, Internet domain name registrations, logos and trade names or
corporate names, software, and trade secrets.

“IP License” has the meaning set forth in Section 3.14.

“IRS” means the Internal Revenue Service.

“Knowledge” means (a) with respect to the Company, any matter, fact, or thing
that is, as of the date hereof or the Closing Date, actually known to Bedell,
Brian Sudbrink and Paul Vigano without special investigation and (b) with
respect to Seller, any matter, fact, or thing that is, as of the date hereof or
the Closing Date, actually known to Paul Vigano without special investigation.

“Law” shall mean each provision of any federal, state or local or foreign law,
statute, ordinance, order, code, rule or regulation, promulgated or issued by
any Governmental Authority enacted on or prior the Closing Date and as in effect
on the Closing Date.

“Lease” means any and all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties, and other agreements with respect thereto, pursuant to which the
Company or any of Company Subsidiaries holds any Leased Real Property, including
the right to all security deposits and other amounts and instruments deposited
by or on behalf of Company or any of Company Subsidiaries thereunder.

“Leased Real Property” means all leasehold or subleasehold estates, licenses and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures, or other interest in real property held by the Company or any of
Company Subsidiaries, together with, if and to the extent applicable, all Leased
Real Property Subleases, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of the Company or any Company
Subsidiary thereunder.

“Leased Real Property Sublease” means any and all subleases, licenses, or other
agreements pursuant to which the Company or any Company Subsidiary conveys or
grants to any Person a subleasehold estate in, or the right to use or occupy,
the Leased Real Property or any portion thereof.

“Legal Proceedings” has the meaning set forth in Section 3.16.

 

47



--------------------------------------------------------------------------------

“Letter of Intent” means that certain letter of intent dated as of February 8,
2007, by and between J.H. Whitney & Co. and Buyer.

“Liability” shall mean any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

“Licenses and Permits” shall mean any licenses, permits, certificates,
notifications, exemptions, classifications, registrations, franchises,
approvals, orders or similar authorizations, or any waivers of the foregoing,
issued by any Governmental Authority or private accrediting agency related to
the Business.

“Lien” shall mean any mortgage, pledge, hypothecation, hypothec, right of
others, claim, security interest, encumbrance, lease, sublease, occupancy
agreement, adverse claim or interest, easement, covenant, encroachment, burden,
title defect, title retention agreement, voting trust agreement, interest,
equity, option, lien, right of first refusal, charge or other restrictions or
limitations of any nature whatsoever, other than restrictions on the offer and
sale of securities under federal and state securities Laws. For the avoidance of
doubt, “Lien” shall not be deemed to include any license of Intellectual
Property.

“Loss” or the “Losses” has the meaning set forth in Section 7.3.

“Material Adverse Effect” or “Material Adverse Change” shall mean any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results
or operations of the Company and the Company Subsidiaries, taken as a whole;
excluding, however, in each case, any event, change, condition, development,
circumstance, effect, factor or occurrence resulting from or arising out of or
in connection with: (i) changes in general economic or political conditions or
the securities markets in general (whether as a result of acts of terrorism, war
(whether or not declared), armed conflicts or otherwise), (ii) announcement of
this transaction; (iii) loss of any customer, supplier or business relationship
due to the identity of Buyer or any of its Affiliates; and (iv) changes in
conditions generally applicable to businesses in the industries in which the
Company and the Company Subsidiaries operate, including, (A) changes in laws,
regulations, rules, ordinances, mandates or other requirements of any
Governmental Authority binding upon such businesses or industries or (B) changes
in GAAP or its application, in either case to the extent they do not
disproportionately effect the Company and the Company Subsidiaries, taken as a
whole.

“Material Contract” has the meaning set forth in Section 3.13.

“Material Licenses and Permits” has the meaning set forth in Section 3.18(a).

“Members” has the meaning set forth in the preamble.

“Negotiation Period” has the meaning set forth in Section 2.2(b).

“Net Income” shall mean, for any period, net income as determined in accordance
with GAAP; provided that the extent that Buyer or any Affiliate of Buyer elects
to make sales in the

 

48



--------------------------------------------------------------------------------

future of products of the type which the Company or any Company Subsidiary is
selling as of the Closing Date (“Buyer Sales”), then any gross profit earned on
such Buyer Sales shall be included in the calculation of Net Income for purposes
of determining the Additional Purchase Price Payments unless such Buyer Sales
are from (i) an Excluded Acquisition or (ii) a line of products currently sold
by Buyer and its Subsidiaries as of the date hereof.

“Non-Voting Common” has the meaning set forth in the Recitals.

“Notice of Disagreement Regarding Additional Purchase Price Payments” has the
meaning set forth in Section 2.2(b).

“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).

“Organizational Documents” shall mean: (a) with respect to a corporation, the
certificate or articles of incorporation and bylaws; (b) with respect to any
other entity, any charter or similar document adopted or filed in connection
with the creation, formation or organization of such entity (and for purposes of
the Swedish Sub shall include the share register and share certificates of such
entity); and (c) any amendment to any of the foregoing.

“Other Agreements” shall mean each agreement, document, certificate and
instrument being delivered pursuant to this Agreement, including the Buyer Note,
the Buyer Warrant and the documents and agreements to be delivered by the
Parties pursuant to Article IX hereof.

“Outstanding Revolving Indebtedness Amount” shall mean all aggregate amounts,
including principal, interest and expenses, owing under the revolving credit
facility available pursuant to Section 2.1 of the Senior Credit Agreement and
any other amounts owing under the Senior Credit Agreement other than the
Outstanding Senior Indebtedness Amount.

“Outstanding Senior Indebtedness Amount” shall mean $183,568,000.

“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon or attached thereto, and, if and to
the extent applicable, all Owned Real Property Leases.

“Owned Real Property Lease” means all leases, licenses, or other agreements
(written or oral) pursuant to which the Company or any Significant Company
Subsidiary conveys or grants to any Person a leasehold estate in, or the right
to use or occupy, the Owned Real Property or any portion thereof.

“Party” or “Parties” has the meaning set forth in the preamble.

“Permitted Liens” means only the following: (a) Taxes that are (i) not due and
payable as of the Closing Date or (ii) being contested in good faith and for
which appropriate reserves have been established in accordance with GAAP;
(b) any and all common carrier liens, warehousemen’s liens and other similar
liens and liens arising under worker’s compensation, unemployment insurance,
social security, retirement and similar legislation, in each instance, only to
the extent incurred in the Ordinary Course of Business and (c) liens on goods in
transit incurred pursuant to documentary letters of credit.

 

49



--------------------------------------------------------------------------------

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated association, corporation, limited liability
company, entity or government (whether federal, state, county, city or
otherwise, including any instrumentality, division, agency or department
thereof).

“Plan” shall have the meaning set forth in Section 3.22(a).

“Post-Closing Covenants” shall mean any covenants, promises, commitments or
other obligations (or any portion thereof) made or undertaken by any party, to
the extent performance or fulfillment thereof is required by its terms to be
accomplished after the Closing.

“Pre-January 1, 2006 Taxes” means any Taxes attributable to taxable periods
ending on or before December 31, 2005 other than Excise Tax Claims.

“Proceeding” shall mean any claim, suit, litigation, arbitration, hearing,
audit, charge, investigation or other action (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.

“Receipt Date” has the meaning set forth in Section 2.2(b).

“Real Property” has the meaning set forth in Section 3.13.

“Real Property Permitted Liens” means only the following: (a) Taxes that are
(i) not due and payable as of the Closing Date or (ii) being contested in good
faith and for which appropriate reserves have been established in accordance
with GAAP; (b) mechanics’ liens and other statutory liens for labor, materials,
or supplies furnished to the Real Property or any portion thereof that are
incurred in the Ordinary Course of Business with respect to obligations that are
(i) not due and payable as of the Closing Date or (ii) being contested in good
faith and for which appropriate reserves have been established in accordance
with GAAP; (c) zoning laws, regulations, ordinances, building codes and other
land use laws regulating the use or occupancy of any portion of the Real
Property or the activities conducted thereon which are imposed by any
governmental authority having jurisdiction over such portion of Real Property,
provided that the current use and occupancy of such portion of the Real Property
affected thereby and the operation of the Business as currently conducted
thereon, is permitted by such applicable codes, laws, regulations and ordinances
and are not in violation thereof; (d) the Owned Real Property Leases, if any and
(e) easements, covenants, conditions, use restrictions and similar encumbrances
recorded against the Real Property or any portion thereof or that would be
described on a properly obtained property survey, provided that the foregoing do
not and would not, individually or in the aggregate, give rise to a Material
Adverse Effect.

“Related Business” shall mean any business opportunity that is reasonably
related to the operation of the Business.

“Related Business Notice” has the meaning set forth in Section 2.2(f).

 

50



--------------------------------------------------------------------------------

“Releases” means each of the Agreement and Release of Claims, to be executed in
connection with this Agreement, by and between Pure Fishing, Inc. and each of
Lezlie Boetel, Timothy A. Conrad, John Doerr, Nathan Hansen, Tom MacLeod, Keith
Mason, Dennis Stulc, Brian Sudbrink, Alistair Thorburn, John Weiss.

“Restricted Party” shall mean Seller, Whitney, the Whitney Group and the
Members.

“Review Period” has the meaning set forth in Section 2.2(g).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” has the meaning set forth in the preamble.

“Seller Indemnified Party” has the meaning set forth in Section 7.4.

“Seller Parties” has the meaning set forth in Section 6.3(b).

“Senior Credit Agreement” means that certain Credit Agreement dated March 23,
2004, as amended by and between Wachovia Bank, N.A., as administrative agent,
Pure Fishing, Inc., as borrower, the Company, as guarantor and such other
parties as may be party to the agreement from time to time.

“Shares” has the meaning set forth in the Recitals.

“Significant Company Subsidiary” means the Swedish Sub and the domestic Company
Subsidiaries.

“Subsidiary” shall mean with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation); and the term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.

“Swedish Sub” means Outdoor Technologies Sweden AB, Abu Garcia AB and Abu AB.

“Tax” or “Taxes” means (i) any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,

 

51



--------------------------------------------------------------------------------

registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto; (ii) any amounts described in clause (i) for which the relevant Person
is liable pursuant to any law, statute or regulation that imposes joint or
several liability for such amounts on members of an affiliated, contained,
consolidated or unitary group of entities, and (iii) any obligations to
indemnify or otherwise assume or succeed to the liability of any other Person
for amounts described in clauses (i) or (ii) above.

“Tax Contests” means any inquiry, return, dispute, claim, investigation,
examination or proceeding by any Taxing Authority with respect to any Taxes due.

“Taxing Authority” shall mean any governmental authority, domestic or foreign,
having jurisdiction over the assessment, determination, collection, or other
imposition of any Taxes.

“Tax Returns” shall mean returns, reports and forms and any schedules relating
thereto, required to be filed with any Taxing Authority.

“Third Party Claim” has the meaning set forth in Section 7.5.

“Third Party Consents” has the meaning set forth in Section 3.6.

“Threatened” shall mean that a claim, proceeding, dispute, action or other
matter will be deemed to have been “Threatened” if any demand or statement has
been made in writing or any notice of commencement of any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator has been given in writing.

“Transfer Period” has the meaning set forth in Section 2.2(g).

“Undisputed Amount” has the meaning set forth in Section 2.2(c).

“Voting Common” has the meaning set forth in the Recitals.

“Whitney” shall mean Whitney V, L.P., a Delaware limited partnership, and
Whitney-PF Holdings, LLC, a Delaware limited liability company.

“Whitney Group” shall mean Whitney and certain of their Affiliates listed on the
signature pages hereto.

ARTICLE IX

MISCELLANEOUS

9.1. Notices, Consents, etc. Any notices, consents or other communications
required to be sent or given hereunder by any of the Parties shall in every case
be in writing and shall be deemed properly served if and when (a) delivered by
hand, (b) transmitted by facsimile with confirmation of transmission, or
(c) delivered by Federal Express or other reputable express overnight delivery
service, or registered or certified mail, return receipt requested, to the
Parties at the addresses as set forth below or at such other addresses as may be
furnished in writing:

 

52



--------------------------------------------------------------------------------

(a) If to Seller or the Company (prior to the Closing):

Pure Fishing Holdings, LLC

1900 18th Street

Spirit Lake, Iowa 51360

Attention: Thomas W. Bedell

Facsimile: (712) 336-8523

with copies to:

J.H. Whitney & Co.

130 Main Street

New Canaan, Connecticut 06840

Attention: Paul R. Vigano

Facsimile: (203) 716-6101

and

Kirkland & Ellis LLP

Citicorp Center

153 East 53rd Street

New York, New York 10022

Attention: Frederick Tanne, P.C., Esq.

         Heidi C. Bioski, Esq.

Facsimile: (212) 446-4900

(b) If to Buyer:

Jarden Corporation

555 Theodore Fremd Avenue

Suite B-302

Rye, New York 10580

Attention: Martin E. Franklin

Tel: (914) 967-9400

Fax: (914) 967-9405

with a copy to:

Kaye Scholer LLC

3 First National Plaza, Suite 4100

70 West Madison Street

Chicago, Illinois 60602

Attention: Gary R. Silverman, Esq.

Fax: (312) 583-2200

 

53



--------------------------------------------------------------------------------

(c) If to any Member other than Whitney, to the address listed on the signature
pages hereto for such Member.

Date of service of such notice shall be (x) the date such notice is delivered by
hand, (y) one business day following the delivery by facsimile or by express
overnight delivery service, or (z) four days after the date of mailing if sent
by certified or registered mail.

9.2. Severability. The unenforceability or invalidity of any term or provision
of this Agreement in any situation in any jurisdiction shall not affect the
enforceability or validity of the remaining terms and provisions or the
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

9.3. Successors; Assignment. This Agreement will be binding upon, and inure to
the benefit of, the Parties hereto and their respective successors and permitted
assigns, but will not be assignable or delegable by Buyer without the prior
written consent of Seller; provided, however, that Buyer may (i) assign any or
all of its rights and interests hereunder (A) to one or more of its Affiliates,
(B) as collateral to one or more of its financing sources and (ii) designate one
or more of its Affiliates to perform its obligations hereunder (in any or all of
which cases Buyer nonetheless shall remain responsible for the performance of
all of its obligations hereunder); provided further that Buyer may not assign
any its obligations with respect to the Buyer Note and the Buyer Warrant.

9.4. Counterparts; Facsimile Signatures. This Agreement may be executed
simultaneously in multiple counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Agreement and any and all agreements and instruments executed and delivered
in accordance herewith, along with any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or other means of
electronic transmission, shall be treated in all manner and respects and for all
purposes as an original signature, agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.

9.5. Expenses. Except as otherwise expressly set forth herein, each of Seller,
on behalf of itself, and the Members, the Company and the Company Subsidiaries,
on the one hand, and Buyer, on the other hand, shall bear and pay for all of its
own costs, fees and expenses (including legal, accounting, investment banking,
broker’s, finder’s and other professional or advisory fees and expenses)
incurred or to be incurred by it, in each case, in negotiating and preparing
this Agreement and the Other Agreements and in closing and carrying out the
transactions contemplated hereby and thereby; provided that Buyer shall be
responsible for the payment of all restructuring fees and expenses incurred by
Seller at the request of Buyer in connection with the acquisition of any foreign
Company Subsidiary. Buyer and Seller shall split equally the payment of all
filing fees and expenses attendant to the premerger notification and report form
to be filed by the Company with the FTC and the Antitrust Division of the United
States Department of Justice, as required by the HSR Act, in connection with the
transactions contemplated by this Agreement.

 

54



--------------------------------------------------------------------------------

9.6. Governing Law. All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than the State of New York.

9.7. Table of Contents and Headings. The table of contents and section headings
of this Agreement are included for reference purposes only and shall not affect
the construction or interpretation of any of the provisions of this Agreement.

9.8. Entire Agreement. This Agreement, the Recitals, the Schedules and the
Exhibits attached hereto and the Other Agreements (all of which shall be deemed
incorporated in this Agreement and made a part hereof) set forth the entire
understanding of the Parties with respect to the transactions contemplated
hereby, supersede all prior discussions, understandings, agreements and
representations and shall not be modified or affected by any offer, proposal,
statement or representation, oral or written, made by or for any Party in
connection with the negotiation of the terms hereof, including the Letter of
Intent. This Agreement may be modified only by subsequent instruments signed by
the Parties hereto.

9.9. Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any Person, other than the Parties to this
Agreement, the Buyer Indemnified Parties or the Seller Indemnified Parties, any
rights or remedies under or by reason of this Agreement.

9.10. Disclosure Generally. All Schedules attached hereto are incorporated
herein and expressly made a part of this Agreement as though completely set
forth herein. All references to this Agreement herein or in any Schedule shall
be deemed to refer to this entire Agreement, including all Schedules.

9.11. Interpretive Matters. Unless the context otherwise requires, (a) all
references to annexes, articles, schedules, sections or exhibits shall mean and
refer to Annexes, Articles, Schedules, Sections or Exhibits in this Agreement,
(b) each accounting term not otherwise defined in this Agreement has the meaning
assigned to it in accordance with GAAP, (c) words in the singular or plural
include the singular and plural, and pronouns stated in either the masculine,
feminine or neuter gender shall include the masculine, feminine and neuter,
(d) the term “including” shall mean by way of example and not by way of
limitation, (e) all references to statutes and related regulations shall include
all amendments of the same and any successor or replacement statutes and
regulations, (f) references to “hereof”, “herein”, “hereby” and similar terms
shall refer to this entire Agreement (including the Disclosure Schedule and
Exhibits hereto), (g) references to any Person shall be deemed to mean and
include the successors and permitted assigns of such Person (or, in the case of
a Governmental Authority, Persons succeeding to the relevant functions of such
Person), and (h) whenever this Agreement refers to a number of days, such number
shall refer to calendar days, unless such reference is specifically to “Business
Days”.

9.12. Construction. Notwithstanding the fact that this Agreement has been
drafted and prepared by one of the Parties, each of Buyer, the Company, Seller,
the Members (in respect of

 

55



--------------------------------------------------------------------------------

Article VII and Sections 6.4 and 6.7(b)) confirm that they and their respective
counsel have reviewed, negotiated and adopted this Agreement as the mutual
agreement and understanding of the Parties, and the language used in this
Agreement shall be deemed to be the language chosen by the Parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any Person, but this Agreement shall be construed and interpreted rather
in accordance with the fair meaning thereof, having due regard to the benefits
and rights intended to be conferred upon the Parties hereto and the limitations
and restrictions upon such rights and benefits intended to be provided.

9.13. Submission to Jurisdiction. EACH OF THE PARTIES SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, IN ANY
ACTION OR PROCEEDING ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, AGREES THAT
ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF,
OR RELATING TO, THIS AGREEMENT IN ANY OTHER COURT. EACH OF THE PARTIES WAIVES
ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING
SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER SECURITY THAT MIGHT BE REQUIRED
OF ANY OTHER PARTY WITH RESPECT THERETO. EACH PARTY AGREES THAT SERVICE OF
SUMMONS AND COMPLAINT OR ANY OTHER PROCESS THAT MIGHT BE SERVED IN ANY ACTION OR
PROCEEDING MAY BE MADE ON SUCH PARTY BY SENDING OR DELIVERING A COPY OF THE
PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS OF THE PARTY AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 9.1. NOTHING IN THIS SECTION,
HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY ACTION
OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

9.14. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES, AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN
CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 9.14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

9.15. Specific Performance. The Parties agree that if any provision of this
Agreement is not performed in accordance with its terms or is otherwise
breached, irreparable harm would occur, no adequate remedy at law would exist,
and damages would be difficult to determine. Accordingly, it is agreed that the
Party or Parties not in breach shall be entitled to an injunction

 

56



--------------------------------------------------------------------------------

or injunctions to prevent breaches of this Agreement, and to the remedy of
specific performance of the terms and conditions hereof, in addition to any
other remedies that may be available, at law or in equity, by reason of such
breach.

[Signature Pages Follow]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 

PURE FISHING HOLDINGS, LLC

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  President

OUTDOOR TECHNOLOGIES CORPORATION

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  Vice President

SIGNATURE PAGE TO

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

JARDEN CORPORATION

By:

 

/s/ Ian G. H. Ashken

Name:

  Ian G. H. Ashken

Title:

  Chief Financial Officer

SIGNATURE PAGE TO

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

WHITNEY:

WHITNEY V, L.P.

By:

  Whitney Equity Partners V, L.L.C.

Its:

  General Partner

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  Managing Member

WHITNEY - PF HOLDINGS, LLC

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  President

WHITNEY PRIVATE DEBT FUND, L.P.

By:

  Whitney Private Debt GP, LLC

Its:

  General Partner

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  Attorney-in-Fact

SIGNATURE PAGE TO

STOCK PURCHASE AGREEMENT

(SOLELY FOR PURPOSES OF SECTION 6.4,

SECTION 6.7(B) AND ARTICLE VII OF THIS AGREEMENT)



--------------------------------------------------------------------------------

WHITNEY GROUP:

WHITNEY STRATEGIC PARTNERS V, L.P.

By:

  Whitney Equity Partners V, L.L.C.

Its:

  General Partner

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  Managing Member

WHITNEY STRATEGIC PARTNERS VI, L.P.

By:

  J.H. Whitney Equity Partners VI, L.L.C.

Its:

  General Partner

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  Managing Member

J.H. WHITNEY VI, L.P.

By:

  J.H. Whitney Equity Partners VI, L.L.C.

Its:

  General Partner

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  Managing Member

J.H. WHITNEY MEZZANINE FUND, L.P.

By:

  Whitney GP, L.L.C.

Its:

  General Partner

By:

 

/s/ Paul R. Vigano

Name:

  Paul R. Vigano

Title:

  Attorney-in Fact

SIGNATURE PAGE TO

STOCK PURCHASE AGREEMENT

(SOLELY FOR PURPOSES OF SECTION 6.4,

SECTION 6.7(B) AND ARTICLE VII OF THIS AGREEMENT)



--------------------------------------------------------------------------------

/s/ Thomas W. Bedell

THOMAS W. BEDELL

SIGNATURE PAGE TO

STOCK PURCHASE AGREEMENT

(SOLELY FOR PURPOSES OF SECTION 6.4,

SECTION 6.7(B) AND ARTICLE VII OF THIS AGREEMENT)